Exhibit 10.31

 

Senior Management Time-Based Option

 

        Name:         Number of Units:         Price per Unit: $18.00        
Date of Grant: August 12, 2005

 

SUNGARD 2005 MANAGEMENT INCENTIVE PLAN

 

THIS AWARD AND ANY SECURITIES ISSUED UPON EXERCISE OF THIS OPTION ARE SUBJECT TO
RESTRICTIONS ON VOTING AND TRANSFER AND REQUIREMENTS OF SALE AND OTHER
PROVISIONS AS SET FORTH IN THE STOCKHOLDERS AGREEMENT AMONG SUNGARD CAPITAL
CORP., SUNGARD CAPITAL CORP. II, SUNGARD HOLDINGS CORP., SOLAR CAPITAL CORP. AND
CERTAIN STOCKHOLDERS OF SUNGARD CAPITAL CORP. AND SUNGARD CAPITAL CORP. II,
DATED AS OF AUGUST 10, 2005 (AS IN EFFECT FROM TIME TO TIME, THE “STOCKHOLDERS
AGREEMENT”).

 

SUNGARD CAPITAL CORP. AND SUNGARD CAPITAL CORP. II STRONGLY ENCOURAGE YOU TO
SEEK THE ADVICE OF YOUR OWN LEGAL AND FINANCIAL ADVISORS WITH RESPECT TO YOUR
AWARD AND ITS TAX CONSEQUENCES.

 

SUNGARD CAPITAL CORP. AND SUNGARD CAPITAL CORP. II

SENIOR MANAGEMENT NON-QUALIFIED TIME-BASED OPTION AGREEMENT

 

This agreement (the “Agreement”) evidences a stock option granted by SunGard
Capital Corp., a Delaware corporation (the “Company”) and SunGard Capital Corp.
II, a Delaware corporation (“Lowerco” and together with the Company, the
“Companies”), to the undersigned (the “Optionee”), pursuant to, and subject to
the terms of, the SunGard 2005 Management Incentive Plan (the “Plan”) which is
incorporated herein by reference and of which the Optionee hereby acknowledges
receipt and the Executive Employment Agreement, dated August 11, 2005, between
the Optionee and SunGard Data Systems Inc. (the “Employment Agreement”). Any
exercise of discretionary authority granted under the Plan shall be subject to
the express terms of this Agreement, and the last sentence of Section 3 of the
Plan shall not apply to determinations of the Administrator with respect to this
Agreement or the provisions of the Plan as applied to this Agreement.

 

1. Grant of Option. The Company and Lowerco (as applicable) grant to the
Optionee as of August 12, 2005, an option (the “Option”) to purchase, in whole
or in part, on the terms provided herein and in the Plan, that total number of
Units, consisting of Class A Common shares, Class L Common shares and Lowerco
Preferred shares as set forth in Schedule A (the “Shares”) at the aggregate
price per Unit of $18.00. The Option will vest and become exercisable in
accordance with Section 3 below.

 

The Option evidenced by this Agreement is intended to be a non-qualified option
and is granted to the Optionee in an Employment capacity as an employee.



--------------------------------------------------------------------------------

2. Meaning of Certain Terms. Except as otherwise defined herein, all capitalized
terms used in this Agreement shall have the same meaning as in the Plan. The
following terms shall have the same meaning as set forth in the Optionee’s
Employment Agreement: “Board,” “Cause,” “Change of Control,” “Consulting
Period,” “Date of Termination,” “Disability,” “Employer,” “Good Reason,”
“Investors,” “Retained Business,” “Sale of a Business,” and “Sold Business.” The
following terms shall have the following meanings:

 

  (a) “Adjustment Event” means (i) a cash distribution with respect to Shares
paid to all or substantially all holders of Shares, other than cash dividends in
respect of Shares declared by the Board as part of a regular dividend payment
practice or stated cash dividend policy of the Company following an IPO, or
(ii) a substantially pro rata redemption or substantially pro rata repurchase
(in each case, as applicable, by the Company, Lowerco or any of their
subsidiaries) of all or part of any class of Shares;

 

  (b) “Beneficiary” means, in the event of Optionee’s death, Optionee’s legal
representative, executor, administrator or designated beneficiary, as
applicable;

 

  (c) “Call Option” means an option in favor of Company or Lowerco to purchase
for cash at a specified price the Shares received by Optionee (or Optionee’s
Beneficiary) upon any exercise of the Option with respect to one or more Units;

 

  (d) “Closing” means August 11, 2005;

 

  (e) “Extended Exercise Period” means the period ending on the later of (i) the
90th day following (as applicable) the Optionee’s Date of Termination or the
Sale of a Business where the Optionee is employed by the Sold Business and is
not offered employment with a Retained Business on substantially similar terms
and conditions (or the one year anniversary of the Optionee’s Date of
Termination in the case of a termination resulting from Disability or death) and
(ii) the earlier of (A) a Change of Control or (B) the 30th day after an IPO
(or, if Optionee is subject to an IPO lock-up, the 30th day after the expiration
of the lock-up); provided that in all cases the Extended Exercise Period shall
end no later than the Final Exercise Date;

 

  (f)

“Fair Market Value” means, as of any date, as to any Share, the Board’s good
faith determination of the fair market value of such Share as of the applicable
reference date, taking into account the most recent annual valuation of the
Company. The Company agrees to engage, no later than December 31, 2006, and at
least annually thereafter, an independent third party appraiser to perform such
valuation, and to update each such valuation on a quarterly basis. Upon the
exercise of a Call Option pursuant to Section 5(a) or a Put Option, the Board
will provide prompt written

 

-2-



--------------------------------------------------------------------------------

 

notice of its determination of the Fair Market Value of the applicable Shares
(the “Board Notice”) to Optionee. Optionee shall have the right to contest the
Fair Market Value thereof by notice to the Company within fifteen (15) business
days of receipt of the Board Notice. If Optionee does so notify the Company of
Optionee’s disagreement with the Fair Market Value set forth in the Board Notice
within such time period, then the Company shall retain an independent third
party appraiser reasonably acceptable to Optionee and to the Company to
determine the fair market value of such Shares, and the determination of such
independent appraiser shall govern. For this purpose, the appraiser last used by
the Company in the ordinary course of business will be considered an independent
appraiser. In the event that the Fair Market Value of the Shares as determined
by such independent appraiser exceeds by the lesser of $200,000 or 10% the fair
market value determined by the Board, then the Company shall bear the full cost
of the appraisal. Otherwise, the Optionee (or the Optionee’s Beneficiary, as
applicable) shall bear the full cost of the appraisal;

 

  (g) “Family Member” means, with respect to Optionee, any child, stepchild,
grandchild, parent, stepparent, grandparent, spouse, former spouse, sibling,
niece, nephew, mother-in-law, father-in-law, son-in-law, daughter-in-law,
brother-in-law, or sister-in-law, including adoptive relationships, any person
sharing the Optionee’s household (other than a tenant or employee), a trust in
which one or more of these persons have more than fifty percent of the
beneficial interest, a foundation in which one or more of these persons (or
Optionee) control the management of assets, or any other entity in which one or
more of these persons (or Optionee) own more than fifty percent of the voting
interests;

 

  (h) “IPO” means the initial closing of a bona fide firm commitment
underwritten public offering of equity shares of the Company, registered under
the Securities Act of 1933, as amended, that results in such shares being traded
on a liquid trading market;

 

  (i)

“Put Option” means the obligation of the Company or Lowerco, upon thirty
(30) days notice from Optionee, to use commercially reasonable efforts to
repurchase for cash the Shares acquired by Optionee (or Optionee’s Beneficiary)
upon exercise of the Option with respect to one or more Units at the then Fair
Market Value of such Shares; provided, however, that any Shares subject to the
Put Option shall have been held by Optionee (or Optionee’s Beneficiary) for at
least six months. If Company or Lowerco (as the case may be) is not able to
repurchase the Shares subject to the Put Option in cash as a result of any
contractual or legal restriction, Company or Lowerco (as the case may be) shall
provide Optionee (or Optionee’s Beneficiary) with a promissory note that bears
interest at the prime rate as published in The Wall Street Journal on the

 

-3-



--------------------------------------------------------------------------------

 

repurchase date plus 1% and will become payable over the three year period from
the date of the note;

 

  (j) “Registration Rights Agreement” means the Participation, Registration
Rights and Coordination Agreement, dated as of August 10, 2005, by and among the
Company, Lowerco, SunGard Holding Corp., Solar Capital Corp. and certain
stockholders of the Company and Lowerco;

 

  (k) “Restrictive Covenant” means any of the restrictive covenants set forth in
Section 5 of Optionee’s Employment Agreement;

 

  (l) “Retirement” means retirement within the meaning of Section 2.2(b) of
Optionee’s Employment Agreement; and

 

  (m) “Unit” means an undivided interest in 1.3 Class A shares, 0.1444 Class L
shares and 0.05 Lowerco Preferred shares, determined at the date of grant, as it
may be adjusted as provided herein.

 

As used herein with respect to the Option, the term “vest” means to become
exercisable in whole or in specified part.

 

3. Vesting of Option. The Option shall vest in accordance with Schedule A;
provided, however, that:

 

  (a) if the Optionee’s Employment terminates as a result of (i) termination of
the Optionee by the Employer without Cause, (ii) resignation by the Optionee, or
(iii) the Optionee’s Disability or death, then the Option shall immediately stop
vesting;

 

  (b) if the Optionee’s Employment terminates as a result of termination by the
Employer for Cause, then the Option will be immediately forfeited by the
Optionee and terminate as of the Date of Termination;

 

  (c) if the Optionee’s Employment terminates as a result of the Optionee’s
Retirement, then the Option shall continue to vest for the duration of the
Optionee’s Consulting Period;

 

  (d) upon a Sale of a Business where the Optionee is employed by the Sold
Business and is not offered employment with a Retained Business on substantially
similar terms and conditions, the Option shall become fully vested; and

 

  (e) in the event of a Change of Control, the Option shall become fully vested
and exercisable immediately before the Change of Control.

 

-4-



--------------------------------------------------------------------------------

4. Exercise of Option.

 

  (a) In General. The latest date on which this Option may be exercised is
August 11, 2015, (the “Final Exercise Date”). Each election to exercise this
Option shall be subject to the terms and conditions of the Plan and shall be in
writing, signed by the Optionee or by his or her executor, administrator, or
permitted transferee (subject to any restrictions provided under the Plan and
the Stockholders Agreement), made pursuant to and in accordance with the terms
and conditions set forth in the Plan and received by the Companies at their
principal offices, accompanied by payment in full as provided in the Plan. The
Optionee shall not exercise this Option as to Shares of a single class but must
exercise this Option as to Units. The purchase price may be paid by delivery of
cash or check acceptable to the Administrator or, in case of an exercise on the
Final Exercise Date or upon a Change of Control that terminates an Extended
Exercise Period, or after termination of Employment as a result of resignation
by the Optionee other than for either Good Reason or Retirement and prior to the
fifth anniversary of the Closing or as a result of the Optionee’s Disability or
death, if and to the extent permitted by the Code (including Section 409A
thereof) and, if such exercise would not adversely affect any of the Companies’
results of operations under Generally Accepted Accounting Principles, by means
of withholding of Units subject to the Option with an aggregate Fair Market
Value equal to (i) the aggregate exercise price and (ii) if commercially
reasonable for the Company or Lowerco, as the case may be, to so permit (taking
into account its cash position in light of any contractual or legal
restrictions) minimum statutory withholding taxes with respect to such exercise,
or by such other method provided under the Plan and explicitly approved by the
Administrator. In the event that this Option is exercised by a person other than
the Optionee, the Companies will be under no obligation to deliver Shares
hereunder unless and until it is satisfied as to the authority of the Option
Holder to exercise this Option.

 

  (b) Time To Exercise. The Option must be exercised no later than the Final
Exercise Date, and if not exercised by such date, will thereupon terminate. The
Option must also be exercised by the termination of the Optionee’s Employment,
and if not exercised by such date, will thereupon terminate, except as provided
below:

 

  (i) upon termination of the Optionee’s Employment (i) by the Employer without
Cause, (ii) by resignation by the Optionee for Good Reason, or (iii) as a result
of a Disability or death, or upon the Sale of a Business where the Optionee is
employed by the Sold Business and is not offered employment with a Retained
Business on substantially similar terms and conditions, the Option will remain
exercisable through the Extended Exercise Period, and will thereupon terminate;

 

-5-



--------------------------------------------------------------------------------

  (ii) if the Optionee’s Employment terminates as a result of resignation by the
Optionee other than for Good Reason and such Employment terminates (i) prior to
the fifth anniversary of the Closing, then the Option will remain exercisable
until the earlier of (a) the 90th day after the Date of Termination or (b) the
Final Exercise Date, and will thereupon terminate, or (ii) on or after the fifth
anniversary of the Closing, then the Option will remain exercisable through the
Extended Exercise Period, and will thereupon terminate; and

 

  (iii) if the Optionee’s Employment terminates as a result of the Optionee’s
Retirement, then the Option will remain exercisable through the Extended
Exercise Period, and will thereupon terminate.

 

5. Certain Calls and Puts.

 

  (a) Call on Resignation Without Good Reason. If the Optionee’s Employment
terminates as a result of resignation by the Optionee other than for either Good
Reason or Retirement, for the period ending one hundred eighty-one (181) days
following the later of Optionee’s Date of Termination or the date on which this
Option is exercised, each of the Company and Lowerco shall have a Call Option at
the then Fair Market Value of such Shares, provided, however, that the
Companies’ Call Options pursuant to this Section 5(a) shall cease to apply on
the earlier of an IPO or the fifth anniversary of the Closing. For purposes of
the preceding sentence, the term resignation does not include the departure of
Optionee by reason of the Sale of a Business where Optionee is employed by the
Sold Business and is not offered employment with a Retained Business on
substantially similar terms and conditions.

 

  (b) Call on Termination For Cause. If the Optionee’s Employment is terminated
by the Employer for Cause, for the period ending one hundred eighty-one
(181) days following the later of Optionee’s Date of Termination or the date on
which this Option is exercised, each of the Company and Lowerco shall have a
Call Option at the lower of (i) the exercise price paid by Optionee for such
Shares (less any distributions received with respect to such Shares under the
SunGard Capital Corp. and SunGard Capital Corp. II Dividend Rights Plan or with
respect to such Shares after the exercise of this Option), or (ii) the then Fair
Market Value of such Shares, provided, however, that the Companies’ Call Options
pursuant to this Section 5(b) shall cease to apply on an IPO.

 

  (c) Put on Disability or Death. If the Optionee’s Employment terminates as a
result of the Optionee’s Disability or death (and if and to the extent permitted
by the Code (including Section 409A thereof)) the Optionee (or, the Optionee’s
Beneficiary) shall have a Put Option at any time after Optionee’s Date of
Termination, but prior to an IPO.

 

-6-



--------------------------------------------------------------------------------

  (d) The Company or Lowerco may assign its rights under this Section 5 to any
of their subsidiaries or to the Investors.

 

  (e) The provisions of this Section 5 supersede Section 6 of the Stockholders
Agreement with respect to the Options granted hereunder and the related Shares.

 

6. Share Restrictions, etc. Except as expressly provided herein, the Optionee’s
rights hereunder and with respect to Shares received upon exercise are subject
to the restrictions and other provisions contained in the Stockholders
Agreement.

 

7. Distributions, Redemptions, etc. On the occurrence of an Adjustment Event,
the per-Unit exercise price of this Option, whether vested or unvested, shall be
reduced by an amount equal to the product of (a) the per-share amount paid in
connection with the Adjustment Event and (b) the number of shares of the class
of stock affected by the Adjustment Event that were included in each Unit
immediately prior to the Adjustment Event; provided, however, that any such
reduction shall be limited to that portion of such amount which would not cause
the per-Unit exercise price of the Option to be reduced below 25% of the fair
market value, as of the date the Option was granted, of the Shares that are
included in each Unit immediately following the Adjustment Event. In the case of
a redemption or repurchase, the number of Shares of the class of stock redeemed
or repurchased that are subject to the Option will be automatically reduced by
an amount proportionate to the percentage reduction in outstanding shares of the
affected class resulting from the redemption or repurchase. Optionee shall be
entitled to receive any information reasonably requested regarding the
composition of a Unit and the allocation of the Option’s exercise price among
the Shares included in a Unit, as adjusted in accordance with this Section 7.

 

8. Forfeiture. Upon exercise, payment or delivery pursuant to this Option,
Optionee shall certify on a form acceptable to the Committee that Optionee is in
compliance with the Restrictive Covenants and all other agreements between
Optionee and the Company. If the Company determines that Optionee is not in
compliance with one or more of the Restrictive Covenants, and such
non-compliance has not been authorized in advance in a specific written waiver
from the Company, the Committee may cancel any unexercised portion. The Company
shall also have the following additional remedies:

 

  (a)

During the six months after any exercise, payment or delivery of shares pursuant
to this Option, such exercise, payment or delivery may be rescinded at the
Company’s option if Optionee fails to comply in any material respect with the
terms of the Restrictive Covenants or of any other agreement with the Company or
if Optionee breaches any duty to the Company. The Company shall notify Optionee
in writing of any such rescission within one year after such exercise, payment
or delivery. Within ten days after receiving such a notice from the Company,
Optionee shall remit or deliver to the Company (i) the amount of any gain
realized upon the sale of any Shares acquired upon the exercise of this Option,
(ii)

 

-7-



--------------------------------------------------------------------------------

 

any consideration received upon the exchange of any Shares acquired upon the
exercise of this Option (or the extent that such consideration was not received
in the form of cash, the cash equivalent thereof valued of the time of the
exchange) and (ii) the number of Shares received in connection with the
rescinded exercise.

 

  (b) The Company shall have the right to offset, against any Shares and any
cash amounts due to Optionee under or by reason of Optionee’s holding this
Option, any amounts to which the Company is entitled as a result of Optionee’s
violation of the terms of the Restrictive Covenants or of any other agreement
with the Company or Optionee’s breach of any duty to the Company. Accordingly,
Optionee acknowledges that (i) the Company may delay exercise of this Option or
withhold delivery of Shares, (ii) the Company may place the proceeds of any sale
or other disposition of Shares in an escrow account of the Company’s choosing
pending resolution of any dispute with the Company, and (iii) the Company has no
liability for any attendant market risk caused by any such delay, withholding,
or escrow.

 

Optionee acknowledges and agrees that the calculation of damages from a breach
of any of the Restrictive Covenants or of any other agreement with the Company
or of any duty to the Company would be difficult to calculate accurately and
that the right to offset or other remedy provided for herein is reasonable and
not a penalty. Optionee further agrees not to challenge the reasonableness of
such provisions even where the Company rescinds, delays, withholds or escrows
Shares or proceeds or uses those Shares or proceeds as a setoff.

 

9. Legends, etc. Shares issued upon exercise shall bear such legends as may be
required or provided for under the terms of the Stockholders Agreement.

 

10. Transfer of Option. This Option may only be transferred by the laws of
descent and distribution, to a legal representative in the event of the
Optionee’s incapacity, or to no more than one Family Member; provided that
transfers to additional Family Members may be made with the consent of the
Compensation Committee of the Board, such consent not to be unreasonably
withheld.

 

11. Withholding. The exercise of the Option will give rise to “wages” subject to
withholding. The Optionee expressly acknowledges and agrees that the Optionee’s
rights hereunder, including the right to be issued Shares upon exercise, are
subject to the Optionee promptly paying to the Companies in cash (or by such
other means as may be acceptable to the Administrator in its discretion) all
taxes required to be withheld. The Optionee also authorizes the Companies and
their subsidiaries to withhold such amount from any amounts otherwise owed to
the Optionee and the Companies may so withhold as provided in Section 4(a)
above.

 

12. Effect on Employment. Neither the grant of this Option, nor the issuance of
Shares upon exercise of this Option, shall give the Optionee any right to be
retained in

 

-8-



--------------------------------------------------------------------------------

the employ of the Company, Lowerco or any of their Affiliates, affect the right
of the Company, Lowerco or any of their Affiliates to discharge or discipline
such Optionee at any time, or affect any right of such Optionee to terminate his
or her Employment at any time.

 

13. Governing Law. This Agreement and all claims arising out of or based upon
this Agreement or relating to the subject matter hereof shall be governed by and
construed in accordance with the domestic substantive laws of the State of
Delaware without giving effect to any choice or conflict of laws provision or
rule that would cause the application of the domestic substantive laws of any
other jurisdiction.

 

By acceptance of this Option, the undersigned agrees hereby to become a party
to, and be bound by the terms of, the Stockholders Agreement and the
Registration Rights Agreement, in each case treating the undersigned as a
“Manager” as defined therein.

 

[SIGNATURE PAGE FOLLOWS]

 

-9-



--------------------------------------------------------------------------------

Executed as of the          day of                      , 2005.

 

SunGard Capital Corp. and

SunGard Capital Corp. II

     

SUNGARD CAPITAL CORP.

SUNGARD CAPITAL CORP. II

            By:     Optionee                    

Name:



--------------------------------------------------------------------------------

 

Schedule A

Vesting Schedule

 

Option for 25% of the total number of Units is exercisable on or after
August 11, 2006 (“Initial Vesting Date”); and

 

Option for the remaining 75% of the total number of Units is exercisable in
equal monthly installments over the 48 months following the Initial Vesting Date
starting with the first monthly anniversary of the Initial Vesting Date.



--------------------------------------------------------------------------------

Senior Management Time-Based Option-California Resident

 

        Name:         Number of Units:         Price per Unit: $18.00        
Date of Grant: August 12, 2005

 

SUNGARD 2005 MANAGEMENT INCENTIVE PLAN

 

THIS AWARD AND ANY SECURITIES ISSUED UPON EXERCISE OF THIS OPTION ARE SUBJECT TO
RESTRICTIONS ON VOTING AND TRANSFER AND REQUIREMENTS OF SALE AND OTHER
PROVISIONS AS SET FORTH IN THE STOCKHOLDERS AGREEMENT AMONG SUNGARD CAPITAL
CORP., SUNGARD CAPITAL CORP. II, SUNGARD HOLDINGS CORP., SOLAR CAPITAL CORP. AND
CERTAIN STOCKHOLDERS OF SUNGARD CAPITAL CORP. AND SUNGARD CAPITAL CORP. II,
DATED AS OF AUGUST 10, 2005 (AS IN EFFECT FROM TIME TO TIME, THE “STOCKHOLDERS
AGREEMENT”).

 

SUNGARD CAPITAL CORP. AND SUNGARD CAPITAL CORP. II STRONGLY ENCOURAGE YOU TO
SEEK THE ADVICE OF YOUR OWN LEGAL AND FINANCIAL ADVISORS WITH RESPECT TO YOUR
AWARD AND ITS TAX CONSEQUENCES.

 

SUNGARD CAPITAL CORP. AND SUNGARD CAPITAL CORP. II

SENIOR MANAGEMENT NON-QUALIFIED TIME-BASED OPTION AGREEMENT

 

This agreement (the “Agreement”) evidences a stock option granted by SunGard
Capital Corp., a Delaware corporation (the “Company”) and SunGard Capital Corp.
II, a Delaware corporation (“Lowerco” and together with the Company, the
“Companies”), to the undersigned (the “Optionee”), pursuant to, and subject to
the terms of, the SunGard 2005 Management Incentive Plan (the “Plan”) which is
incorporated herein by reference and of which the Optionee hereby acknowledges
receipt and the Executive Employment Agreement, dated August 11, 2005, between
the Optionee and SunGard Data Systems Inc. (the “Employment Agreement”). Any
exercise of discretionary authority granted under the Plan shall be subject to
the express terms of this Agreement, and the last sentence of Section 3 of the
Plan shall not apply to determinations of the Administrator with respect to this
Agreement or the provisions of the Plan as applied to this Agreement.

 

1. Grant of Option. The Company and Lowerco (as applicable) grant to the
Optionee as of August 12, 2005, an option (the “Option”) to purchase, in whole
or in part, on the terms provided herein and in the Plan, that total number of
Units, consisting of Class A Common shares, Class L Common shares and Lowerco
Preferred shares as set forth in Schedule A (the “Shares”) at the aggregate
price per Unit of $18.00. The Option will vest and become exercisable in
accordance with Section 3 below.

 

The Option evidenced by this Agreement is intended to be a non-qualified option
and is granted to the Optionee in an Employment capacity as an employee.



--------------------------------------------------------------------------------

2. Meaning of Certain Terms. Except as otherwise defined herein, all capitalized
terms used in this Agreement shall have the same meaning as in the Plan. The
following terms shall have the same meaning as set forth in the Optionee’s
Employment Agreement: “Board,” “Cause,” “Change of Control,” “Consulting
Period,” “Date of Termination,” “Disability,” “Employer,” “Good Reason,”
“Investors,” “Retained Business,” “Sale of a Business,” and “Sold Business.” The
following terms shall have the following meanings:

 

  (a) “Adjustment Event” means (i) a cash distribution with respect to Shares
paid to all or substantially all holders of Shares, other than cash dividends in
respect of Shares declared by the Board as part of a regular dividend payment
practice or stated cash dividend policy of the Company following an IPO, or
(ii) a substantially pro rata redemption or substantially pro rata repurchase
(in each case, as applicable, by the Company, Lowerco or any of their
subsidiaries) of all or part of any class of Shares;

 

  (b) “Beneficiary” means, in the event of Optionee’s death, Optionee’s legal
representative, executor, administrator or designated beneficiary, as
applicable;

 

  (c) “Call Option” means an option in favor of Company or Lowerco to purchase
for cash at a specified price the Shares received by Optionee (or Optionee’s
Beneficiary) upon any exercise of the Option with respect to one or more Units;

 

  (d) “Closing” means August 11, 2005;

 

  (e) “Extended Exercise Period” means the period ending on the later of (i) the
90th day following (as applicable) the Optionee’s Date of Termination or the
Sale of a Business where the Optionee is employed by the Sold Business and is
not offered employment with a Retained Business on substantially similar terms
and conditions (or the one year anniversary of the Optionee’s Date of
Termination in the case of a termination resulting from Disability or death) and
(ii) the earlier of (A) a Change of Control or (B) the 30th day after an IPO
(or, if Optionee is subject to an IPO lock-up, the 30th day after the expiration
of the lock-up); provided that in all cases the Extended Exercise Period shall
end no later than the Final Exercise Date;

 

  (f)

“Fair Market Value” means, as of any date, as to any Share, the Board’s good
faith determination of the fair market value of such Share as of the applicable
reference date, taking into account the most recent annual valuation of the
Company. The Company agrees to engage, no later than December 31, 2006, and at
least annually thereafter, an independent third party appraiser to perform such
valuation, and to update each such valuation on a quarterly basis. Upon the
exercise of a Call Option pursuant to Section 5(a) or a Put Option, the Board
will provide prompt written

 

-2-



--------------------------------------------------------------------------------

 

notice of its determination of the Fair Market Value of the applicable Shares
(the “Board Notice”) to Optionee. Optionee shall have the right to contest the
Fair Market Value thereof by notice to the Company within fifteen (15) business
days of receipt of the Board Notice. If Optionee does so notify the Company of
Optionee’s disagreement with the Fair Market Value set forth in the Board Notice
within such time period, then the Company shall retain an independent third
party appraiser reasonably acceptable to Optionee and to the Company to
determine the fair market value of such Shares, and the determination of such
independent appraiser shall govern. For this purpose, the appraiser last used by
the Company in the ordinary course of business will be considered an independent
appraiser. In the event that the Fair Market Value of the Shares as determined
by such independent appraiser exceeds by the lesser of $200,000 or 10% the fair
market value determined by the Board, then the Company shall bear the full cost
of the appraisal. Otherwise, the Optionee (or the Optionee’s Beneficiary, as
applicable) shall bear the full cost of the appraisal;

 

  (g) “Family Member” means, with respect to Optionee, any child, stepchild,
grandchild, parent, stepparent, grandparent, spouse, former spouse, sibling,
niece, nephew, mother-in-law, father-in-law, son-in-law, daughter-in-law,
brother-in-law, or sister-in-law, including adoptive relationships, any person
sharing the Optionee’s household (other than a tenant or employee), a trust in
which one or more of these persons have more than fifty percent of the
beneficial interest, a foundation in which one or more of these persons (or
Optionee) control the management of assets, or any other entity in which one or
more of these persons (or Optionee) own more than fifty percent of the voting
interests;

 

  (h) “IPO” means the initial closing of a bona fide firm commitment
underwritten public offering of equity shares of the Company, registered under
the Securities Act of 1933, as amended, that results in such shares being traded
on a liquid trading market;

 

  (i)

“Put Option” means the obligation of the Company or Lowerco, upon thirty
(30) days notice from Optionee, to use commercially reasonable efforts to
repurchase for cash the Shares acquired by Optionee (or Optionee’s Beneficiary)
upon exercise of the Option with respect to one or more Units at the then Fair
Market Value of such Shares; provided, however, that any Shares subject to the
Put Option shall have been held by Optionee (or Optionee’s Beneficiary) for at
least six months. If Company or Lowerco (as the case may be) is not able to
repurchase the Shares subject to the Put Option in cash as a result of any
contractual or legal restriction, Company or Lowerco (as the case may be) shall
provide Optionee (or Optionee’s Beneficiary) with a promissory note that bears
interest at the prime rate as published in The Wall Street Journal on the

 

-3-



--------------------------------------------------------------------------------

 

repurchase date plus 1% and will become payable over the three year period from
the date of the note;

 

  (j) “Registration Rights Agreement” means the Participation, Registration
Rights and Coordination Agreement, dated as of August 10, 2005, by and among the
Company, Lowerco, SunGard Holding Corp., Solar Capital Corp. and certain
stockholders of the Company and Lowerco;

 

  (k) “Restrictive Covenant” means any of the restrictive covenants set forth in
Section 5 of Optionee’s Employment Agreement;

 

  (l) “Retirement” means retirement within the meaning of Section 2.2(b) of
Optionee’s Employment Agreement; and

 

  (m) “Unit” means an undivided interest in 1.3 Class A shares, 0.1444 Class L
shares and 0.05 Lowerco Preferred shares, determined at the date of grant, as it
may be adjusted as provided herein.

 

As used herein with respect to the Option, the term “vest” means to become
exercisable in whole or in specified part.

 

3. Vesting of Option. The Option shall vest in accordance with Schedule A;
provided, however, that:

 

  (a) if the Optionee’s Employment terminates as a result of (i) termination of
the Optionee by the Employer without Cause, (ii) resignation by the Optionee, or
(iii) the Optionee’s Disability or death, then the Option shall immediately stop
vesting;

 

  (b) if the Optionee’s Employment terminates as a result of termination by the
Employer for Cause, then the Option will be immediately forfeited by the
Optionee and terminate as of the Date of Termination;

 

  (c) if the Optionee’s Employment terminates as a result of the Optionee’s
Retirement, then the Option shall continue to vest for the duration of the
Optionee’s Consulting Period;

 

  (d) upon a Sale of a Business where the Optionee is employed by the Sold
Business and is not offered employment with a Retained Business on substantially
similar terms and conditions, the Option shall become fully vested; and

 

  (e) in the event of a Change of Control, the Option shall become fully vested
and exercisable immediately before the Change of Control.

 

-4-



--------------------------------------------------------------------------------

4. Exercise of Option.

 

  (a) In General. The latest date on which this Option may be exercised is
August 11, 2015, (the “Final Exercise Date”). Each election to exercise this
Option shall be subject to the terms and conditions of the Plan and shall be in
writing, signed by the Optionee or by his or her executor, administrator, or
permitted transferee (subject to any restrictions provided under the Plan and
the Stockholders Agreement), made pursuant to and in accordance with the terms
and conditions set forth in the Plan and received by the Companies at their
principal offices, accompanied by payment in full as provided in the Plan. The
Optionee shall not exercise this Option as to Shares of a single class but must
exercise this Option as to Units. The purchase price may be paid by delivery of
cash or check acceptable to the Administrator or, in case of an exercise on the
Final Exercise Date or upon a Change of Control that terminates an Extended
Exercise Period, or after termination of Employment as a result of resignation
by the Optionee other than for either Good Reason or Retirement and prior to the
fifth anniversary of the Closing or as a result of the Optionee’s Disability or
death, if and to the extent permitted by the Code (including Section 409A
thereof) and, if such exercise would not adversely affect any of the Companies’
results of operations under Generally Accepted Accounting Principles, by means
of withholding of Units subject to the Option with an aggregate Fair Market
Value equal to (i) the aggregate exercise price and (ii) if commercially
reasonable for the Company or Lowerco, as the case may be, to so permit (taking
into account its cash position in light of any contractual or legal
restrictions) minimum statutory withholding taxes with respect to such exercise,
or by such other method provided under the Plan and explicitly approved by the
Administrator. In the event that this Option is exercised by a person other than
the Optionee, the Companies will be under no obligation to deliver Shares
hereunder unless and until it is satisfied as to the authority of the Option
Holder to exercise this Option.

 

  (b) Time To Exercise. The Option must be exercised no later than the Final
Exercise Date, and if not exercised by such date, will thereupon terminate. The
Option must also be exercised by the termination of the Optionee’s Employment,
and if not exercised by such date, will thereupon terminate, except as provided
below:

 

  (i) upon termination of the Optionee’s Employment (i) by the Employer without
Cause, (ii) by resignation by the Optionee for Good Reason, or (iii) as a result
of a Disability or death, or upon the Sale of a Business where the Optionee is
employed by the Sold Business and is not offered employment with a Retained
Business on substantially similar terms and conditions, the Option will remain
exercisable through the Extended Exercise Period, and will thereupon terminate;

 

-5-



--------------------------------------------------------------------------------

  (ii) if the Optionee’s Employment terminates as a result of resignation by the
Optionee other than for Good Reason and such Employment terminates (i) prior to
the fifth anniversary of the Closing, then the Option will remain exercisable
until the earlier of (a) the 90th day after the Date of Termination or (b) the
Final Exercise Date, and will thereupon terminate, or (ii) on or after the fifth
anniversary of the Closing, then the Option will remain exercisable through the
Extended Exercise Period, and will thereupon terminate; and

 

  (iii) if the Optionee’s Employment terminates as a result of the Optionee’s
Retirement, then the Option will remain exercisable through the Extended
Exercise Period, and will thereupon terminate.

 

5. Certain Calls and Puts.

 

  (a) Call on Resignation Without Good Reason. If the Optionee’s Employment
terminates as a result of resignation by the Optionee other than for either Good
Reason or Retirement, for the period ending one hundred eighty-one (181) days
following the later of Optionee’s Date of Termination or the date on which this
Option is exercised, each of the Company and Lowerco shall have a Call Option at
the then Fair Market Value of such Shares, provided, however, that the
Companies’ Call Options pursuant to this Section 5(a) shall cease to apply on
the earlier of an IPO or the fifth anniversary of the Closing. For purposes of
the preceding sentence, the term resignation does not include the departure of
Optionee by reason of the Sale of a Business where Optionee is employed by the
Sold Business and is not offered employment with a Retained Business on
substantially similar terms and conditions.

 

  (b) Call on Termination For Cause. If the Optionee’s Employment is terminated
by the Employer for Cause, for the period ending one hundred eighty-one
(181) days following the later of Optionee’s Date of Termination or the date on
which this Option is exercised, each of the Company and Lowerco shall have a
Call Option at the lower of (i) the exercise price paid by Optionee for such
Shares (less any distributions received with respect to such Shares under the
SunGard Capital Corp. and SunGard Capital Corp. II Dividend Rights Plan or with
respect to such Shares after the exercise of this Option), or (ii) the then Fair
Market Value of such Shares, provided, however, that the Companies’ Call Options
pursuant to this Section 5(b) shall cease to apply on an IPO.

 

  (c) Put on Disability or Death. If the Optionee’s Employment terminates as a
result of the Optionee’s Disability or death (and if and to the extent permitted
by the Code (including Section 409A thereof)) the Optionee (or, the Optionee’s
Beneficiary) shall have a Put Option at any time after Optionee’s Date of
Termination, but prior to an IPO.

 

-6-



--------------------------------------------------------------------------------

  (d) The Company or Lowerco may assign its rights under this Section 5 to any
of their subsidiaries or to the Investors.

 

  (e) The provisions of this Section 5 supersede Section 6 of the Stockholders
Agreement with respect to the Options granted hereunder and the related Shares.

 

6. Share Restrictions, etc. Except as expressly provided herein, the Optionee’s
rights hereunder and with respect to Shares received upon exercise are subject
to the restrictions and other provisions contained in the Stockholders
Agreement.

 

7. Distributions, Redemptions, etc. On the occurrence of an Adjustment Event,
the per-Unit exercise price of this Option, whether vested or unvested, shall be
reduced by an amount equal to the product of (a) the per-share amount paid in
connection with the Adjustment Event and (b) the number of shares of the class
of stock affected by the Adjustment Event that were included in each Unit
immediately prior to the Adjustment Event; provided, however, that any such
reduction shall be limited to that portion of such amount which would not cause
the per-Unit exercise price of the Option to be reduced below 25% of the fair
market value, as of the date the Option was granted, of the Shares that are
included in each Unit immediately following the Adjustment Event. In the case of
a redemption or repurchase, the number of Shares of the class of stock redeemed
or repurchased that are subject to the Option will be automatically reduced by
an amount proportionate to the percentage reduction in outstanding shares of the
affected class resulting from the redemption or repurchase. Optionee shall be
entitled to receive any information reasonably requested regarding the
composition of a Unit and the allocation of the Option’s exercise price among
the Shares included in a Unit, as adjusted in accordance with this Section 7.

 

8. Forfeiture. Upon exercise, payment or delivery pursuant to this Option,
Optionee shall certify on a form acceptable to the Committee that Optionee is in
compliance with the Restrictive Covenants and all other agreements between
Optionee and the Company. If the Company determines that Optionee is not in
compliance with one or more of the Restrictive Covenants, and such
non-compliance has not been authorized in advance in a specific written waiver
from the Company, the Committee may cancel any unexercised portion. The Company
shall also have the following additional remedies:

 

  (a)

Any exercise, payment or delivery of shares pursuant to this Option may be
rescinded at the Company’s option if Optionee fails to comply in any material
respect with the terms of the Restrictive Covenants or of any other agreement
with the Company or if Optionee breaches any duty to the Company. The Company
shall notify Optionee in writing of any such rescission. Within ten days after
receiving such a notice from the Company, Optionee shall remit or deliver to the
Company (i) the amount of any gain realized upon the sale of any Shares acquired
upon the exercise of this Option, (ii) any consideration received upon the
exchange of any Shares acquired upon the exercise of this Option (or the extent
that

 

-7-



--------------------------------------------------------------------------------

 

such consideration was not received in the form of cash, the cash equivalent
thereof valued of the time of the exchange) and (ii) the number of Shares
received in connection with the rescinded exercise.

 

  (b) The Company shall have the right to offset, against any Shares and any
cash amounts due to Optionee under or by reason of Optionee’s holding this
Option, any amounts to which the Company is entitled as a result of Optionee’s
violation of the terms of the Restrictive Covenants or of any other agreement
with the Company or Optionee’s breach of any duty to the Company. Accordingly,
Optionee acknowledges that (i) the Company may delay exercise of this Option or
withhold delivery of Shares, (ii) the Company may place the proceeds of any sale
or other disposition of Shares in an escrow account of the Company’s choosing
pending resolution of any dispute with the Company, and (iii) the Company has no
liability for any attendant market risk caused by any such delay, withholding,
or escrow.

 

Optionee acknowledges and agrees that the calculation of damages from a breach
of any of the Restrictive Covenants or of any other agreement with the Company
or of any duty to the Company would be difficult to calculate accurately and
that the right to offset or other remedy provided for herein is reasonable and
not a penalty. Optionee further agrees not to challenge the reasonableness of
such provisions even where the Company rescinds, delays, withholds or escrows
Shares or proceeds or uses those Shares or proceeds as a setoff.

 

9. Legends, etc. Shares issued upon exercise shall bear such legends as may be
required or provided for under the terms of the Stockholders Agreement.

 

10. Transfer of Option. This Option may only be transferred by the laws of
descent and distribution, to a legal representative in the event of the
Optionee’s incapacity, or to no more than one Family Member; provided that
transfers to additional Family Members may be made with the consent of the
Compensation Committee of the Board, such consent not to be unreasonably
withheld.

 

11. Withholding. The exercise of the Option will give rise to “wages” subject to
withholding. The Optionee expressly acknowledges and agrees that the Optionee’s
rights hereunder, including the right to be issued Shares upon exercise, are
subject to the Optionee promptly paying to the Companies in cash (or by such
other means as may be acceptable to the Administrator in its discretion) all
taxes required to be withheld. The Optionee also authorizes the Companies and
their subsidiaries to withhold such amount from any amounts otherwise owed to
the Optionee and the Companies may so withhold as provided in Section 4(a)
above.

 

12. Effect on Employment. Neither the grant of this Option, nor the issuance of
Shares upon exercise of this Option, shall give the Optionee any right to be
retained in the employ of the Company, Lowerco or any of their Affiliates,
affect the right of the Company, Lowerco or any of their Affiliates to discharge
or discipline such Optionee at

 

-8-



--------------------------------------------------------------------------------

any time, or affect any right of such Optionee to terminate his or her
Employment at any time.

 

13. Governing Law. This Agreement and all claims arising out of or based upon
this Agreement or relating to the subject matter hereof shall be governed by and
construed in accordance with the domestic substantive laws of the State of
Delaware without giving effect to any choice or conflict of laws provision or
rule that would cause the application of the domestic substantive laws of any
other jurisdiction.

 

By acceptance of this Option, the undersigned agrees hereby to become a party
to, and be bound by the terms of, the Stockholders Agreement and the
Registration Rights Agreement, in each case treating the undersigned as a
“Manager” as defined therein. By accepting this Option, Optionee also
irrevocably and unconditionally submits to the exclusive jurisdiction of any
state or federal court sitting in Pennsylvania over any suit, action or
proceeding arising out of or related to this Agreement, and waives any objection
to the laying of venue of any such suit, action or proceeding in any such court.

 

[SIGNATURE PAGE FOLLOWS]

 

-9-



--------------------------------------------------------------------------------

Executed as of the              day of                         , 2005.

 

SunGard Capital Corp. and       SUNGARD CAPITAL CORP. SunGard Capital Corp. II  
    SUNGARD CAPITAL CORP. II        

By:

    Optionee                     Name:



--------------------------------------------------------------------------------

 

Schedule A

Vesting Schedule

 

Option for 25% of the total number of Units is exercisable on or after
August 11, 2006 (“Initial Vesting Date”); and

 

Option for the remaining 75% of the total number of Units is exercisable in
equal monthly installments over the 48 months following the Initial Vesting Date
starting with the first monthly anniversary of the Initial Vesting Date.



--------------------------------------------------------------------------------

Senior Management Time-Based Option-UK Resident

 

        Name:         Number of Units:         Price per Unit: $18.00        
Date of Grant: August 12, 2005

 

SUNGARD 2005 MANAGEMENT INCENTIVE PLAN

 

THIS AWARD AND ANY SECURITIES ISSUED UPON EXERCISE OF THIS OPTION ARE SUBJECT TO
RESTRICTIONS ON VOTING AND TRANSFER AND REQUIREMENTS OF SALE AND OTHER
PROVISIONS AS SET FORTH IN THE STOCKHOLDERS AGREEMENT AMONG SUNGARD CAPITAL
CORP., SUNGARD CAPITAL CORP. II, SUNGARD HOLDINGS CORP., SOLAR CAPITAL CORP. AND
CERTAIN STOCKHOLDERS OF SUNGARD CAPITAL CORP. AND SUNGARD CAPITAL CORP. II,
DATED AS OF AUGUST 10, 2005 (AS IN EFFECT FROM TIME TO TIME, THE “STOCKHOLDERS
AGREEMENT”).

 

SUNGARD CAPITAL CORP. AND SUNGARD CAPITAL CORP. II STRONGLY ENCOURAGE YOU TO
SEEK THE ADVICE OF YOUR OWN LEGAL AND FINANCIAL ADVISORS WITH RESPECT TO YOUR
AWARD AND ITS TAX CONSEQUENCES.

 

SUNGARD CAPITAL CORP. AND SUNGARD CAPITAL CORP. II

SENIOR MANAGEMENT NON-QUALIFIED TIME-BASED OPTION AGREEMENT

 

This agreement (the “Agreement”) evidences a stock option granted by SunGard
Capital Corp., a Delaware corporation (the “Company”) and SunGard Capital Corp.
II, a Delaware corporation (“Lowerco” and together with the Company, the
“Companies”), to the undersigned (the “Optionee”), pursuant to, and subject to
the terms of, the SunGard 2005 Management Incentive Plan (the “Plan”) which is
incorporated herein by reference and of which the Optionee hereby acknowledges
receipt and the Executive Employment Agreement, dated August 11, 2005, between
the Optionee and SunGard Data Systems Inc. (the “Employment Agreement”). Any
exercise of discretionary authority granted under the Plan shall be subject to
the express terms of this Agreement, and the last sentence of Section 3 of the
Plan shall not apply to determinations of the Administrator with respect to this
Agreement or the provisions of the Plan as applied to this Agreement.

 

1. Grant of Option. The Company and Lowerco (as applicable) grant to the
Optionee as of August 12, 2005, an option (the “Option”) to purchase, in whole
or in part, on the terms provided herein and in the Plan, that total number of
Units, consisting of Class A Common shares, Class L Common shares and Lowerco
Preferred shares as set forth in Schedule A (the “Shares”) at the aggregate
price per Unit of $18.00. The Option will vest and become exercisable in
accordance with Section 3 below.

 

The Option evidenced by this Agreement is intended to be a non-qualified option
and is granted to the Optionee in an Employment capacity as an employee.



--------------------------------------------------------------------------------

2. Meaning of Certain Terms. Except as otherwise defined herein, all capitalized
terms used in this Agreement shall have the same meaning as in the Plan. The
following terms shall have the same meaning as set forth in the Optionee’s
Employment Agreement: “Board,” “Cause,” “Change of Control,” “Consulting
Period,” “Date of Termination,” “Disability,” “Employer,” “Good Reason,”
“Investors,” “Retained Business,” “Sale of a Business,” and “Sold Business.” The
following terms shall have the following meanings:

 

  (a) “Adjustment Event” means (i) a cash distribution with respect to Shares
paid to all or substantially all holders of Shares, other than cash dividends in
respect of Shares declared by the Board as part of a regular dividend payment
practice or stated cash dividend policy of the Company following an IPO, or
(ii) a substantially pro rata redemption or substantially pro rata repurchase
(in each case, as applicable, by the Company, Lowerco or any of their
subsidiaries) of all or part of any class of Shares;

 

  (b) “Beneficiary” means, in the event of Optionee’s death, Optionee’s legal
representative, executor, administrator or designated beneficiary, as
applicable;

 

  (c) “Call Option” means an option in favor of Company or Lowerco to purchase
for cash at a specified price the Shares received by Optionee (or Optionee’s
Beneficiary) upon any exercise of the Option with respect to one or more Units;

 

  (d) “Closing” means August 11, 2005;

 

  (e) “Extended Exercise Period” means the period ending on the later of (i) the
90th day following (as applicable) the Optionee’s Date of Termination or the
Sale of a Business where the Optionee is employed by the Sold Business and is
not offered employment with a Retained Business on substantially similar terms
and conditions (or the one year anniversary of the Optionee’s Date of
Termination in the case of a termination resulting from Disability or death) and
(ii) the earlier of (A) a Change of Control or (B) the 30th day after an IPO
(or, if Optionee is subject to an IPO lock-up, the 30th day after the expiration
of the lock-up); provided that in all cases the Extended Exercise Period shall
end no later than the Final Exercise Date;

 

  (f)

“Fair Market Value” means, as of any date, as to any Share, the Board’s good
faith determination of the fair market value of such Share as of the applicable
reference date, taking into account the most recent annual valuation of the
Company. The Company agrees to engage, no later than December 31, 2006, and at
least annually thereafter, an independent third party appraiser to perform such
valuation, and to update each such valuation on a quarterly basis. Upon the
exercise of a Call Option pursuant to Section 5(a) or a Put Option, the Board
will provide prompt written

 

-2-



--------------------------------------------------------------------------------

 

notice of its determination of the Fair Market Value of the applicable Shares
(the “Board Notice”) to Optionee. Optionee shall have the right to contest the
Fair Market Value thereof by notice to the Company within fifteen (15) business
days of receipt of the Board Notice. If Optionee does so notify the Company of
Optionee’s disagreement with the Fair Market Value set forth in the Board Notice
within such time period, then the Company shall retain an independent third
party appraiser reasonably acceptable to Optionee and to the Company to
determine the fair market value of such Shares, and the determination of such
independent appraiser shall govern. For this purpose, the appraiser last used by
the Company in the ordinary course of business will be considered an independent
appraiser. In the event that the Fair Market Value of the Shares as determined
by such independent appraiser exceeds by the lesser of $200,000 or 10% the fair
market value determined by the Board, then the Company shall bear the full cost
of the appraisal. Otherwise, the Optionee (or the Optionee’s Beneficiary, as
applicable) shall bear the full cost of the appraisal;

 

  (g) “Family Member” means, with respect to Optionee, any child, stepchild,
grandchild, parent, stepparent, grandparent, spouse, former spouse, sibling,
niece, nephew, mother-in-law, father-in-law, son-in-law, daughter-in-law,
brother-in-law, or sister-in-law, including adoptive relationships, any person
sharing the Optionee’s household (other than a tenant or employee), a trust in
which one or more of these persons have more than fifty percent of the
beneficial interest, a foundation in which one or more of these persons (or
Optionee) control the management of assets, or any other entity in which one or
more of these persons (or Optionee) own more than fifty percent of the voting
interests;

 

  (h) “IPO” means the initial closing of a bona fide firm commitment
underwritten public offering of equity shares of the Company, registered under
the Securities Act of 1933, as amended, that results in such shares being traded
on a liquid trading market;

 

  (i)

“Put Option” means the obligation of the Company or Lowerco, upon thirty
(30) days notice from Optionee, to use commercially reasonable efforts to
repurchase for cash the Shares acquired by Optionee (or Optionee’s Beneficiary)
upon exercise of the Option with respect to one or more Units at the then Fair
Market Value of such Shares; provided, however, that any Shares subject to the
Put Option shall have been held by Optionee (or Optionee’s Beneficiary) for at
least six months. If Company or Lowerco (as the case may be) is not able to
repurchase the Shares subject to the Put Option in cash as a result of any
contractual or legal restriction, Company or Lowerco (as the case may be) shall
provide Optionee (or Optionee’s Beneficiary) with a promissory note that bears
interest at the prime rate as published in The Wall Street Journal on the

 

-3-



--------------------------------------------------------------------------------

 

repurchase date plus 1% and will become payable over the three year period from
the date of the note;

 

  (j) “Registration Rights Agreement” means the Participation, Registration
Rights and Coordination Agreement, dated as of August 10, 2005, by and among the
Company, Lowerco, SunGard Holding Corp., Solar Capital Corp. and certain
stockholders of the Company and Lowerco;

 

  (k) “Restrictive Covenant” means any of the restrictive covenants set forth in
Section 5 of Optionee’s Employment Agreement;

 

  (l) “Retirement” means retirement within the meaning of Section 2.2(b) of
Optionee’s Employment Agreement; and

 

  (m) “Unit” means an undivided interest in 1.3 Class A shares, 0.1444 Class L
shares and 0.05 Lowerco Preferred shares, determined at the date of grant, as it
may be adjusted as provided herein.

 

As used herein with respect to the Option, the term “vest” means to become
exercisable in whole or in specified part.

 

3. Vesting of Option. The Option shall vest in accordance with Schedule A;
provided, however, that:

 

  (a) if the Optionee’s Employment terminates as a result of (i) termination of
the Optionee by the Employer without Cause, (ii) resignation by the Optionee, or
(iii) the Optionee’s Disability or death, then the Option shall immediately stop
vesting;

 

  (b) if the Optionee’s Employment terminates as a result of termination by the
Employer for Cause, then the Option will be immediately forfeited by the
Optionee and terminate as of the Date of Termination;

 

  (c) if the Optionee’s Employment terminates as a result of the Optionee’s
Retirement, then the Option shall continue to vest for the duration of the
Optionee’s Consulting Period;

 

  (d) upon a Sale of a Business where the Optionee is employed by the Sold
Business and is not offered employment with a Retained Business on substantially
similar terms and conditions, the Option shall become fully vested; and

 

  (e) in the event of a Change of Control, the Option shall become fully vested
and exercisable immediately before the Change of Control.

 

-4-



--------------------------------------------------------------------------------

4. Exercise of Option.

 

  (a) In General. The latest date on which this Option may be exercised is
August 11, 2015, (the “Final Exercise Date”). Each election to exercise this
Option shall be subject to the terms and conditions of the Plan and shall be in
writing, signed by the Optionee or by his or her executor, administrator, or
permitted transferee (subject to any restrictions provided under the Plan and
the Stockholders Agreement), made pursuant to and in accordance with the terms
and conditions set forth in the Plan and received by the Companies at their
principal offices, accompanied by payment in full as provided in the Plan. The
Optionee shall not exercise this Option as to Shares of a single class but must
exercise this Option as to Units. The purchase price may be paid by delivery of
cash or check acceptable to the Administrator or, in case of an exercise on the
Final Exercise Date or upon a Change of Control that terminates an Extended
Exercise Period, or after termination of Employment as a result of resignation
by the Optionee other than for either Good Reason or Retirement and prior to the
fifth anniversary of the Closing or as a result of the Optionee’s Disability or
death, if and to the extent permitted by the Code (including Section 409A
thereof) and, if such exercise would not adversely affect any of the Companies’
results of operations under Generally Accepted Accounting Principles, by means
of withholding of Units subject to the Option with an aggregate Fair Market
Value equal to (i) the aggregate exercise price and (ii) if commercially
reasonable for the Company or Lowerco, as the case may be, to so permit (taking
into account its cash position in light of any contractual or legal
restrictions) minimum statutory withholding taxes with respect to such exercise,
or by such other method provided under the Plan and explicitly approved by the
Administrator. In the event that this Option is exercised by a person other than
the Optionee, the Companies will be under no obligation to deliver Shares
hereunder unless and until it is satisfied as to the authority of the Option
Holder to exercise this Option.

 

  (b) Time To Exercise. The Option must be exercised no later than the Final
Exercise Date, and if not exercised by such date, will thereupon terminate. The
Option must also be exercised by the termination of the Optionee’s Employment,
and if not exercised by such date, will thereupon terminate, except as provided
below:

 

  (i) upon termination of the Optionee’s Employment (i) by the Employer without
Cause, (ii) by resignation by the Optionee for Good Reason, or (iii) as a result
of a Disability or death, or upon the Sale of a Business where the Optionee is
employed by the Sold Business and is not offered employment with a Retained
Business on substantially similar terms and conditions, the Option will remain
exercisable through the Extended Exercise Period, and will thereupon terminate;

 

-5-



--------------------------------------------------------------------------------

  (ii) if the Optionee’s Employment terminates as a result of resignation by the
Optionee other than for Good Reason and such Employment terminates (i) prior to
the fifth anniversary of the Closing, then the Option will remain exercisable
until the earlier of (a) the 90th day after the Date of Termination or (b) the
Final Exercise Date, and will thereupon terminate, or (ii) on or after the fifth
anniversary of the Closing, then the Option will remain exercisable through the
Extended Exercise Period, and will thereupon terminate; and

 

  (iii) if the Optionee’s Employment terminates as a result of the Optionee’s
Retirement, then the Option will remain exercisable through the Extended
Exercise Period, and will thereupon terminate.

 

5. Certain Calls and Puts.

 

  (a) Call on Resignation Without Good Reason. If the Optionee’s Employment
terminates as a result of resignation by the Optionee other than for either Good
Reason or Retirement, for the period ending one hundred eighty-one (181) days
following the later of Optionee’s Date of Termination or the date on which this
Option is exercised, each of the Company and Lowerco shall have a Call Option at
the then Fair Market Value of such Shares, provided, however, that the
Companies’ Call Options pursuant to this Section 5(a) shall cease to apply on
the earlier of an IPO or the fifth anniversary of the Closing. For purposes of
the preceding sentence, the term resignation does not include the departure of
Optionee by reason of the Sale of a Business where Optionee is employed by the
Sold Business and is not offered employment with a Retained Business on
substantially similar terms and conditions.

 

  (b) Call on Termination For Cause. If the Optionee’s Employment is terminated
by the Employer for Cause, for the period ending one hundred eighty-one
(181) days following the later of Optionee’s Date of Termination or the date on
which this Option is exercised, each of the Company and Lowerco shall have a
Call Option at the lower of (i) the exercise price paid by Optionee for such
Shares (less any distributions received with respect to such Shares under the
SunGard Capital Corp. and SunGard Capital Corp. II Dividend Rights Plan or with
respect to such Shares after the exercise of this Option), or (ii) the then Fair
Market Value of such Shares, provided, however, that the Companies’ Call Options
pursuant to this Section 5(b) shall cease to apply on an IPO.

 

  (c) Put on Disability or Death. If the Optionee’s Employment terminates as a
result of the Optionee’s Disability or death (and if and to the extent permitted
by the Code (including Section 409A thereof)) the Optionee (or, the Optionee’s
Beneficiary) shall have a Put Option at any time after Optionee’s Date of
Termination, but prior to an IPO.

 

-6-



--------------------------------------------------------------------------------

  (d) The Company or Lowerco may assign its rights under this Section 5 to any
of their subsidiaries or to the Investors.

 

  (e) The provisions of this Section 5 supersede Section 6 of the Stockholders
Agreement with respect to the Options granted hereunder and the related Shares.

 

6. Share Restrictions, etc. Except as expressly provided herein, the Optionee’s
rights hereunder and with respect to Shares received upon exercise are subject
to the restrictions and other provisions contained in the Stockholders
Agreement.

 

7. Distributions, Redemptions, etc. On the occurrence of an Adjustment Event,
the per-Unit exercise price of this Option, whether vested or unvested, shall be
reduced by an amount equal to the product of (a) the per-share amount paid in
connection with the Adjustment Event and (b) the number of shares of the class
of stock affected by the Adjustment Event that were included in each Unit
immediately prior to the Adjustment Event; provided, however, that any such
reduction shall be limited to that portion of such amount which would not cause
the per-Unit exercise price of the Option to be reduced below 25% of the fair
market value, as of the date the Option was granted, of the Shares that are
included in each Unit immediately following the Adjustment Event. In the case of
a redemption or repurchase, the number of Shares of the class of stock redeemed
or repurchased that are subject to the Option will be automatically reduced by
an amount proportionate to the percentage reduction in outstanding shares of the
affected class resulting from the redemption or repurchase. Optionee shall be
entitled to receive any information reasonably requested regarding the
composition of a Unit and the allocation of the Option’s exercise price among
the Shares included in a Unit, as adjusted in accordance with this Section 7.

 

8. Forfeiture. Upon exercise, payment or delivery pursuant to this Option,
Optionee shall certify on a form acceptable to the Committee that Optionee is in
compliance with the Restrictive Covenants and all other agreements between
Optionee and the Company. If the Company determines that Optionee is not in
compliance with one or more of the Restrictive Covenants, and such
non-compliance has not been authorized in advance in a specific written waiver
from the Company, the Committee may cancel any unexercised portion. The Company
shall also have the following additional remedies:

 

  (a)

Any exercise, payment or delivery of shares pursuant to this Option may be
rescinded at the Company’s option if Optionee fails to comply in any material
respect with the terms of the Restrictive Covenants or of any other agreement
with the Company or if Optionee breaches any duty to the Company. The Company
shall notify Optionee in writing of any such rescission. Within ten days after
receiving such a notice from the Company, Optionee shall remit or deliver to the
Company (i) the amount of any gain realized upon the sale of any Shares acquired
upon the exercise of this Option, (ii) any consideration received upon the
exchange of any Shares acquired upon the exercise of this Option (or the extent
that

 

-7-



--------------------------------------------------------------------------------

 

such consideration was not received in the form of cash, the cash equivalent
thereof valued of the time of the exchange) and (ii) the number of Shares
received in connection with the rescinded exercise.

 

  (b) The Company shall have the right to offset, against any Shares and any
cash amounts due to Optionee under or by reason of Optionee’s holding this
Option, any amounts to which the Company is entitled as a result of Optionee’s
violation of the terms of the Restrictive Covenants or of any other agreement
with the Company or Optionee’s breach of any duty to the Company. Accordingly,
Optionee acknowledges that (i) the Company may delay exercise of this Option or
withhold delivery of Shares, (ii) the Company may place the proceeds of any sale
or other disposition of Shares in an escrow account of the Company’s choosing
pending resolution of any dispute with the Company, and (iii) the Company has no
liability for any attendant market risk caused by any such delay, withholding,
or escrow.

 

Optionee acknowledges and agrees that the calculation of damages from a breach
of any of the Restrictive Covenants or of any other agreement with the Company
or of any duty to the Company would be difficult to calculate accurately and
that the right to offset or other remedy provided for herein is reasonable and
not a penalty. Optionee further agrees not to challenge the reasonableness of
such provisions even where the Company rescinds, delays, withholds or escrows
Shares or proceeds or uses those Shares or proceeds as a setoff.

 

9. Legends, etc. Shares issued upon exercise shall bear such legends as may be
required or provided for under the terms of the Stockholders Agreement.

 

10. Transfer of Option. This Option may only be transferred by the laws of
descent and distribution, to a legal representative in the event of the
Optionee’s incapacity, or to no more than one Family Member; provided that
transfers to additional Family Members may be made with the consent of the
Compensation Committee of the Board, such consent not to be unreasonably
withheld.

 

11. Withholding. The exercise of the Option will give rise to “wages” subject to
withholding. The Optionee expressly acknowledges and agrees that the Optionee’s
rights hereunder, including the right to be issued Shares upon exercise, are
subject to the Optionee promptly paying to the Companies in cash (or by such
other means as may be acceptable to the Administrator in its discretion) all
taxes required to be withheld. The Optionee also authorizes the Companies and
their subsidiaries to withhold such amount from any amounts otherwise owed to
the Optionee and the Companies may so withhold as provided in Section 4(a)
above.

 

12. Effect on Employment. Neither the grant of this Option, nor the issuance of
Shares upon exercise of this Option, shall give the Optionee any right to be
retained in the employ of the Company, Lowerco or any of their Affiliates,
affect the right of the Company, Lowerco or any of their Affiliates to discharge
or discipline such Optionee at

 

-8-



--------------------------------------------------------------------------------

any time, or affect any right of such Optionee to terminate his or her
Employment at any time. Optionee, in accepting this Option, represents and
acknowledges that Optionee’s participation in the Plan is voluntary; that
participation in the Plan is discretionary; and that Optionee has not been
induced to participate in the Plan by any expectation of employment or continued
employment with the Company or any of its subsidiaries. Optionee furthermore
understands and acknowledges that the grant of this Stock Option is
discretionary, does not constitute any portion of Optionee’s regular
remuneration and is not intended to be taken into account in calculating
service-related benefits, and bears no guarantee or implication that any
additional grant will be made in the future.

 

13. Personal Data. Optionee understands and acknowledges that in order to
perform its obligations under the Plan, the Company and its subsidiaries may
process personal data and/or sensitive personal data relating to Optionee. Such
data includes but is not limited to the information provided in this Agreement
and any changes thereto, other appropriate personal and financial data relating
to Optionee, and information about Optionee’s participation in the Plan and the
Shares acquired from time to time pursuant to the Plan. Optionee, in accepting
this Option, gives his or her explicit and voluntary consent to the Company and
its subsidiaries to process any such personal data and/or sensitive personal
data. Optionee also hereby gives his or her explicit and voluntary consent to
the Company and its subsidiaries to transfer any such personal data and/or
sensitive personal data outside the country in which Optionee works or is
employed. The legal persons for whom Optionee’s personal data are intended
include the Company and any of its subsidiaries, any outside plan administrator
or service provider selected by the Company or any of its subsidiaries from time
to time, and any other person that the Administrator may find in its
administration of the Plan to be appropriate. Optionee hereby acknowledges that
he or she has been informed of his or her right of access and correction to his
or her personal data by contacting his or her local human resources
representative. Optionee understands that the transfer of the information
described herein is important to the administration of the Plan and that failure
to consent to the transmission of such information may limit or prohibit his or
her participation in the Plan.

 

14. National Insurance Contributions. By acceptance of this Option the Optionee
agrees to indemnify the Company and its subsidiaries for any employer’s Class 1
national insurance contributions due on the exercise of the Option.

 

15. Governing Law. This Agreement and all claims arising out of or based upon
this Agreement or relating to the subject matter hereof shall be governed by and
construed in accordance with the domestic substantive laws of the State of
Delaware in the United States of America without giving effect to any choice or
conflict of laws provision or rule that would cause the application of the
domestic substantive laws of any other jurisdiction.

 

By acceptance of this Option, the undersigned agrees hereby to become a party
to, and be bound by the terms of, the Stockholders Agreement and the
Registration Rights Agreement, in each case treating the undersigned as a
“Manager” as defined therein. By accepting this Option, Optionee also
irrevocably and unconditionally submits to the exclusive jurisdiction of any
state or federal court sitting in the Commonwealth of

 

-9-



--------------------------------------------------------------------------------

Pennsylvania in the United States of America over any suit, action or proceeding
arising out of or related to this Agreement, and waives any objection to the
laying of venue of any such suit, action or proceeding in any such court.

 

[SIGNATURE PAGE FOLLOWS]

 

-10-



--------------------------------------------------------------------------------

Executed as of the          day of                         , 2005.

 

SunGard Capital Corp. and      

SUNGARD CAPITAL CORP.

SunGard Capital Corp. II      

SUNGARD CAPITAL CORP. II

       

By:

    Optionee                    

Name:



--------------------------------------------------------------------------------

 

Schedule A

Vesting Schedule

 

Option for 25% of the total number of Units is exercisable on or after
August 11, 2006 (“Initial Vesting Date”); and

 

Option for the remaining 75% of the total number of Units is exercisable in
equal monthly installments over the 48 months following the Initial Vesting Date
starting with the first monthly anniversary of the Initial Vesting Date.



--------------------------------------------------------------------------------

Senior Management Time-Based Option-Other

 

        Name:         Number of Units:         Price per Unit:        
Date of Grant:

 

SUNGARD 2005 MANAGEMENT INCENTIVE PLAN

 

THIS AWARD AND ANY SECURITIES ISSUED UPON EXERCISE OF THIS OPTION ARE SUBJECT TO
RESTRICTIONS ON VOTING AND TRANSFER AND REQUIREMENTS OF SALE AND OTHER
PROVISIONS AS SET FORTH IN THE STOCKHOLDERS AGREEMENT AMONG SUNGARD CAPITAL
CORP., SUNGARD CAPITAL CORP. II, SUNGARD HOLDINGS CORP., SOLAR CAPITAL CORP. AND
CERTAIN STOCKHOLDERS OF SUNGARD CAPITAL CORP. AND SUNGARD CAPITAL CORP. II,
DATED AS OF AUGUST 10, 2005 (AS IN EFFECT FROM TIME TO TIME, THE “STOCKHOLDERS
AGREEMENT”).

 

SUNGARD CAPITAL CORP. AND SUNGARD CAPITAL CORP. II STRONGLY ENCOURAGE YOU TO
SEEK THE ADVICE OF YOUR OWN LEGAL AND FINANCIAL ADVISORS WITH RESPECT TO YOUR
AWARD AND ITS TAX CONSEQUENCES.

 

SUNGARD CAPITAL CORP. AND SUNGARD CAPITAL CORP. II

SENIOR MANAGEMENT NON-QUALIFIED TIME-BASED OPTION AGREEMENT

 

This agreement (the “Agreement”) evidences a stock option granted by SunGard
Capital Corp., a Delaware corporation (the “Company”) and SunGard Capital Corp.
II, a Delaware corporation (“Lowerco” and together with the Company, the
“Companies”), to the undersigned (the “Optionee”), pursuant to, and subject to
the terms of, the SunGard 2005 Management Incentive Plan (the “Plan”) which is
incorporated herein by reference and of which the Optionee hereby acknowledges
receipt and the Executive Employment Agreement, dated August 11, 2005, between
the Optionee and SunGard Data Systems Inc. (the “Employment Agreement”). Any
exercise of discretionary authority granted under the Plan shall be subject to
the express terms of this Agreement, and the last sentence of Section 3 of the
Plan shall not apply to determinations of the Administrator with respect to this
Agreement or the provisions of the Plan as applied to this Agreement.

 

1. Grant of Option. The Company and Lowerco (as applicable) grant to the
Optionee as of August 12, 2005, an option (the “Option”) to purchase, in whole
or in part, on the terms provided herein and in the Plan, that total number of
Units, consisting of Class A Common shares, Class L Common shares and Lowerco
Preferred shares as set forth in Schedule A (the “Shares”) at the aggregate
price per Unit of $18.00. The Option will vest and become exercisable in
accordance with Section 3 below.

 

The Option evidenced by this Agreement is intended to be a non-qualified option
and is granted to the Optionee in an Employment capacity as an employee.



--------------------------------------------------------------------------------

2. Meaning of Certain Terms. Except as otherwise defined herein, all capitalized
terms used in this Agreement shall have the same meaning as in the Plan. The
following terms shall have the same meaning as set forth in the Optionee’s
Employment Agreement: “Board,” “Cause,” “Change of Control,” “Consulting
Period,” “Date of Termination,” “Disability,” “Employer,” “Good Reason,”
“Investors,” “Retained Business,” “Sale of a Business,” and “Sold Business.” The
following terms shall have the following meanings:

 

  (a) “Adjustment Event” means (i) a cash distribution with respect to Shares
paid to all or substantially all holders of Shares, other than cash dividends in
respect of Shares declared by the Board as part of a regular dividend payment
practice or stated cash dividend policy of the Company following an IPO, or
(ii) a substantially pro rata redemption or substantially pro rata repurchase
(in each case, as applicable, by the Company, Lowerco or any of their
subsidiaries) of all or part of any class of Shares;

 

  (b) “Beneficiary” means, in the event of Optionee’s death, Optionee’s legal
representative, executor, administrator or designated beneficiary, as
applicable;

 

  (c) “Call Option” means an option in favor of Company or Lowerco to purchase
for cash at a specified price the Shares received by Optionee (or Optionee’s
Beneficiary) upon any exercise of the Option with respect to one or more Units;

 

  (d) “Closing” means August 11, 2005;

 

  (e) “Extended Exercise Period” means the period ending on the later of (i) the
90th day following (as applicable) the Optionee’s Date of Termination or the
Sale of a Business where the Optionee is employed by the Sold Business and is
not offered employment with a Retained Business on substantially similar terms
and conditions (or the one year anniversary of the Optionee’s Date of
Termination in the case of a termination resulting from Disability or death) and
(ii) the earlier of (A) a Change of Control or (B) the 30th day after an IPO
(or, if Optionee is subject to an IPO lock-up, the 30th day after the expiration
of the lock-up); provided that in all cases the Extended Exercise Period shall
end no later than the Final Exercise Date;

 

  (f)

“Fair Market Value” means, as of any date, as to any Share, the Board’s good
faith determination of the fair market value of such Share as of the applicable
reference date, taking into account the most recent annual valuation of the
Company. The Company agrees to engage, no later than December 31, 2006, and at
least annually thereafter, an independent third party appraiser to perform such
valuation, and to update each such valuation on a quarterly basis. Upon the
exercise of a Call Option pursuant to Section 5(a) or a Put Option, the Board
will provide prompt written

 

-2-



--------------------------------------------------------------------------------

 

notice of its determination of the Fair Market Value of the applicable Shares
(the “Board Notice”) to Optionee. Optionee shall have the right to contest the
Fair Market Value thereof by notice to the Company within fifteen (15) business
days of receipt of the Board Notice. If Optionee does so notify the Company of
Optionee’s disagreement with the Fair Market Value set forth in the Board Notice
within such time period, then the Company shall retain an independent third
party appraiser reasonably acceptable to Optionee and to the Company to
determine the fair market value of such Shares, and the determination of such
independent appraiser shall govern. For this purpose, the appraiser last used by
the Company in the ordinary course of business will be considered an independent
appraiser. In the event that the Fair Market Value of the Shares as determined
by such independent appraiser exceeds by the lesser of $200,000 or 10% the fair
market value determined by the Board, then the Company shall bear the full cost
of the appraisal. Otherwise, the Optionee (or the Optionee’s Beneficiary, as
applicable) shall bear the full cost of the appraisal;

 

  (g) “Family Member” means, with respect to Optionee, any child, stepchild,
grandchild, parent, stepparent, grandparent, spouse, former spouse, sibling,
niece, nephew, mother-in-law, father-in-law, son-in-law, daughter-in-law,
brother-in-law, or sister-in-law, including adoptive relationships, any person
sharing the Optionee’s household (other than a tenant or employee), a trust in
which one or more of these persons have more than fifty percent of the
beneficial interest, a foundation in which one or more of these persons (or
Optionee) control the management of assets, or any other entity in which one or
more of these persons (or Optionee) own more than fifty percent of the voting
interests;

 

  (h) “IPO” means the initial closing of a bona fide firm commitment
underwritten public offering of equity shares of the Company, registered under
the Securities Act of 1933, as amended, that results in such shares being traded
on a liquid trading market;

 

  (i)

“Put Option” means the obligation of the Company or Lowerco, upon thirty
(30) days notice from Optionee, to use commercially reasonable efforts to
repurchase for cash the Shares acquired by Optionee (or Optionee’s Beneficiary)
upon exercise of the Option with respect to one or more Units at the then Fair
Market Value of such Shares; provided, however, that any Shares subject to the
Put Option shall have been held by Optionee (or Optionee’s Beneficiary) for at
least six months. If Company or Lowerco (as the case may be) is not able to
repurchase the Shares subject to the Put Option in cash as a result of any
contractual or legal restriction, Company or Lowerco (as the case may be) shall
provide Optionee (or Optionee’s Beneficiary) with a promissory note that bears
interest at the prime rate as published in The Wall Street Journal on the

 

-3-



--------------------------------------------------------------------------------

 

repurchase date plus 1% and will become payable over the three year period from
the date of the note;

 

  (j) “Registration Rights Agreement” means the Participation, Registration
Rights and Coordination Agreement, dated as of August 10, 2005, by and among the
Company, Lowerco, SunGard Holding Corp., Solar Capital Corp. and certain
stockholders of the Company and Lowerco;

 

  (k) “Restrictive Covenant” means any of the restrictive covenants set forth in
Section 5 of Optionee’s Employment Agreement;

 

  (l) “Retirement” means retirement within the meaning of Section 2.2(b) of
Optionee’s Employment Agreement; and

 

  (m) “Unit” means an undivided interest in 1.3 Class A shares, 0.1444 Class L
shares and 0.05 Lowerco Preferred shares, determined at the date of grant, as it
may be adjusted as provided herein.

 

As used herein with respect to the Option, the term “vest” means to become
exercisable in whole or in specified part.

 

3. Vesting of Option. The Option shall vest in accordance with Schedule A;
provided, however, that:

 

  (a) if the Optionee’s Employment terminates as a result of (i) termination of
the Optionee by the Employer without Cause, (ii) resignation by the Optionee, or
(iii) the Optionee’s Disability or death, then the Option shall immediately stop
vesting;

 

  (b) if the Optionee’s Employment terminates as a result of termination by the
Employer for Cause, then the Option will be immediately forfeited by the
Optionee and terminate as of the Date of Termination;

 

  (c) if the Optionee’s Employment terminates as a result of the Optionee’s
Retirement, then the Option shall continue to vest for the duration of the
Optionee’s Consulting Period;

 

  (d) upon a Sale of a Business where the Optionee is employed by the Sold
Business and is not offered employment with a Retained Business on substantially
similar terms and conditions, the Option shall become fully vested; and

 

  (e) in the event of a Change of Control, the Option shall become fully vested
and exercisable immediately before the Change of Control.

 

-4-



--------------------------------------------------------------------------------

4. Exercise of Option.

 

  (a) In General. The latest date on which this Option may be exercised is
August 11, 2015, (the “Final Exercise Date”). Each election to exercise this
Option shall be subject to the terms and conditions of the Plan and shall be in
writing, signed by the Optionee or by his or her executor, administrator, or
permitted transferee (subject to any restrictions provided under the Plan and
the Stockholders Agreement), made pursuant to and in accordance with the terms
and conditions set forth in the Plan and received by the Companies at their
principal offices, accompanied by payment in full as provided in the Plan. The
Optionee shall not exercise this Option as to Shares of a single class but must
exercise this Option as to Units. The purchase price may be paid by delivery of
cash or check acceptable to the Administrator or, in case of an exercise on the
Final Exercise Date or upon a Change of Control that terminates an Extended
Exercise Period, or after termination of Employment as a result of resignation
by the Optionee other than for either Good Reason or Retirement and prior to the
fifth anniversary of the Closing or as a result of the Optionee’s Disability or
death, if and to the extent permitted by the Code (including Section 409A
thereof) and, if such exercise would not adversely affect any of the Companies’
results of operations under Generally Accepted Accounting Principles, by means
of withholding of Units subject to the Option with an aggregate Fair Market
Value equal to (i) the aggregate exercise price and (ii) if commercially
reasonable for the Company or Lowerco, as the case may be, to so permit (taking
into account its cash position in light of any contractual or legal
restrictions) minimum statutory withholding taxes with respect to such exercise,
or by such other method provided under the Plan and explicitly approved by the
Administrator. In the event that this Option is exercised by a person other than
the Optionee, the Companies will be under no obligation to deliver Shares
hereunder unless and until it is satisfied as to the authority of the Option
Holder to exercise this Option.

 

  (b) Time To Exercise. The Option must be exercised no later than the Final
Exercise Date, and if not exercised by such date, will thereupon terminate. The
Option must also be exercised by the termination of the Optionee’s Employment,
and if not exercised by such date, will thereupon terminate, except as provided
below:

 

  (i) upon termination of the Optionee’s Employment (i) by the Employer without
Cause, (ii) by resignation by the Optionee for Good Reason, or (iii) as a result
of a Disability or death, or upon the Sale of a Business where the Optionee is
employed by the Sold Business and is not offered employment with a Retained
Business on substantially similar terms and conditions, the Option will remain
exercisable through the Extended Exercise Period, and will thereupon terminate;

 

-5-



--------------------------------------------------------------------------------

  (ii) if the Optionee’s Employment terminates as a result of resignation by the
Optionee other than for Good Reason and such Employment terminates (i) prior to
the fifth anniversary of the Closing, then the Option will remain exercisable
until the earlier of (a) the 90th day after the Date of Termination or (b) the
Final Exercise Date, and will thereupon terminate, or (ii) on or after the fifth
anniversary of the Closing, then the Option will remain exercisable through the
Extended Exercise Period, and will thereupon terminate; and

 

  (iii) if the Optionee’s Employment terminates as a result of the Optionee’s
Retirement, then the Option will remain exercisable through the Extended
Exercise Period, and will thereupon terminate.

 

5. Certain Calls and Puts.

 

  (a) Call on Resignation Without Good Reason. If the Optionee’s Employment
terminates as a result of resignation by the Optionee other than for either Good
Reason or Retirement, for the period ending one hundred eighty-one (181) days
following the later of Optionee’s Date of Termination or the date on which this
Option is exercised, each of the Company and Lowerco shall have a Call Option at
the then Fair Market Value of such Shares, provided, however, that the
Companies’ Call Options pursuant to this Section 5(a) shall cease to apply on
the earlier of an IPO or the fifth anniversary of the Closing. For purposes of
the preceding sentence, the term resignation does not include the departure of
Optionee by reason of the Sale of a Business where Optionee is employed by the
Sold Business and is not offered employment with a Retained Business on
substantially similar terms and conditions.

 

  (b) Call on Termination For Cause. If the Optionee’s Employment is terminated
by the Employer for Cause, for the period ending one hundred eighty-one
(181) days following the later of Optionee’s Date of Termination or the date on
which this Option is exercised, each of the Company and Lowerco shall have a
Call Option at the lower of (i) the exercise price paid by Optionee for such
Shares (less any distributions received with respect to such Shares under the
SunGard Capital Corp. and SunGard Capital Corp. II Dividend Rights Plan or with
respect to such Shares after the exercise of this Option), or (ii) the then Fair
Market Value of such Shares, provided, however, that the Companies’ Call Options
pursuant to this Section 5(b) shall cease to apply on an IPO.

 

  (c) Put on Disability or Death. If the Optionee’s Employment terminates as a
result of the Optionee’s Disability or death (and if and to the extent permitted
by the Code (including Section 409A thereof)) the Optionee (or, the Optionee’s
Beneficiary) shall have a Put Option at any time after Optionee’s Date of
Termination, but prior to an IPO.

 

-6-



--------------------------------------------------------------------------------

  (d) The Company or Lowerco may assign its rights under this Section 5 to any
of their subsidiaries or to the Investors.

 

  (e) The provisions of this Section 5 supersede Section 6 of the Stockholders
Agreement with respect to the Options granted hereunder and the related Shares.

 

6. Share Restrictions, etc. Except as expressly provided herein, the Optionee’s
rights hereunder and with respect to Shares received upon exercise are subject
to the restrictions and other provisions contained in the Stockholders
Agreement.

 

7. Distributions, Redemptions, etc. On the occurrence of an Adjustment Event,
the per-Unit exercise price of this Option, whether vested or unvested, shall be
reduced by an amount equal to the product of (a) the per-share amount paid in
connection with the Adjustment Event and (b) the number of shares of the class
of stock affected by the Adjustment Event that were included in each Unit
immediately prior to the Adjustment Event; provided, however, that any such
reduction shall be limited to that portion of such amount which would not cause
the per-Unit exercise price of the Option to be reduced below 25% of the fair
market value, as of the date the Option was granted, of the Shares that are
included in each Unit immediately following the Adjustment Event. In the case of
a redemption or repurchase, the number of Shares of the class of stock redeemed
or repurchased that are subject to the Option will be automatically reduced by
an amount proportionate to the percentage reduction in outstanding shares of the
affected class resulting from the redemption or repurchase. Optionee shall be
entitled to receive any information reasonably requested regarding the
composition of a Unit and the allocation of the Option’s exercise price among
the Shares included in a Unit, as adjusted in accordance with this Section 7.

 

8. Forfeiture. Upon exercise, payment or delivery pursuant to this Option,
Optionee shall certify on a form acceptable to the Committee that Optionee is in
compliance with the Restrictive Covenants and all other agreements between
Optionee and the Company. If the Company determines that Optionee is not in
compliance with one or more of the Restrictive Covenants, and such
non-compliance has not been authorized in advance in a specific written waiver
from the Company, the Committee may cancel any unexercised portion. The Company
shall also have the following additional remedies:

 

  (a)

Any exercise, payment or delivery of shares pursuant to this Option may be
rescinded at the Company’s option if Optionee fails to comply in any material
respect with the terms of the Restrictive Covenants or of any other agreement
with the Company or if Optionee breaches any duty to the Company. The Company
shall notify Optionee in writing of any such rescission. Within ten days after
receiving such a notice from the Company, Optionee shall remit or deliver to the
Company (i) the amount of any gain realized upon the sale of any Shares acquired
upon the exercise of this Option, (ii) any consideration received upon the
exchange of any Shares acquired upon the exercise of this Option (or the extent
that

 

-7-



--------------------------------------------------------------------------------

 

such consideration was not received in the form of cash, the cash equivalent
thereof valued of the time of the exchange) and (ii) the number of Shares
received in connection with the rescinded exercise.

 

  (b) The Company shall have the right to offset, against any Shares and any
cash amounts due to Optionee under or by reason of Optionee’s holding this
Option, any amounts to which the Company is entitled as a result of Optionee’s
violation of the terms of the Restrictive Covenants or of any other agreement
with the Company or Optionee’s breach of any duty to the Company. Accordingly,
Optionee acknowledges that (i) the Company may delay exercise of this Option or
withhold delivery of Shares, (ii) the Company may place the proceeds of any sale
or other disposition of Shares in an escrow account of the Company’s choosing
pending resolution of any dispute with the Company, and (iii) the Company has no
liability for any attendant market risk caused by any such delay, withholding,
or escrow.

 

Optionee acknowledges and agrees that the calculation of damages from a breach
of any of the Restrictive Covenants or of any other agreement with the Company
or of any duty to the Company would be difficult to calculate accurately and
that the right to offset or other remedy provided for herein is reasonable and
not a penalty. Optionee further agrees not to challenge the reasonableness of
such provisions even where the Company rescinds, delays, withholds or escrows
Shares or proceeds or uses those Shares or proceeds as a setoff.

 

9. Legends, etc. Shares issued upon exercise shall bear such legends as may be
required or provided for under the terms of the Stockholders Agreement.

 

10. Transfer of Option. This Option may only be transferred by the laws of
descent and distribution, to a legal representative in the event of the
Optionee’s incapacity, or to no more than one Family Member; provided that
transfers to additional Family Members may be made with the consent of the
Compensation Committee of the Board, such consent not to be unreasonably
withheld.

 

11. Withholding. The exercise of the Option will give rise to “wages” subject to
withholding. The Optionee expressly acknowledges and agrees that the Optionee’s
rights hereunder, including the right to be issued Shares upon exercise, are
subject to the Optionee promptly paying to the Companies in cash (or by such
other means as may be acceptable to the Administrator in its discretion) all
taxes required to be withheld. The Optionee also authorizes the Companies and
their subsidiaries to withhold such amount from any amounts otherwise owed to
the Optionee and the Companies may so withhold as provided in Section 4(a)
above.

 

12. Effect on Employment. Neither the grant of this Option, nor the issuance of
Shares upon exercise of this Option, shall give the Optionee any right to be
retained in the employ of the Company, Lowerco or any of their Affiliates,
affect the right of the Company, Lowerco or any of their Affiliates to discharge
or discipline such Optionee at

 

-8-



--------------------------------------------------------------------------------

any time, or affect any right of such Optionee to terminate his or her
Employment at any time. Optionee, in accepting this Option, represents and
acknowledges that Optionee’s participation in the Plan is voluntary; that
participation in the Plan is discretionary; and that Optionee has not been
induced to participate in the Plan by any expectation of employment or continued
employment with the Company or any of its subsidiaries. Optionee furthermore
understands and acknowledges that the grant of this Stock Option is
discretionary, does not constitute any portion of Optionee’s regular
remuneration and is not intended to be taken into account in calculating
service-related benefits, and bears no guarantee or implication that any
additional grant will be made in the future.

 

13. Personal Data. Optionee understands and acknowledges that in order to
perform its obligations under the Plan, the Company and its subsidiaries may
process personal data and/or sensitive personal data relating to Optionee. Such
data includes but is not limited to the information provided in this Agreement
and any changes thereto, other appropriate personal and financial data relating
to Optionee, and information about Optionee’s participation in the Plan and the
Shares acquired from time to time pursuant to the Plan. Optionee, in accepting
this Option, gives his or her explicit and voluntary consent to the Company and
its subsidiaries to process any such personal data and/or sensitive personal
data. Optionee also hereby gives his or her explicit and voluntary consent to
the Company and its subsidiaries to transfer any such personal data and/or
sensitive personal data outside the country in which Optionee works or is
employed. The legal persons for whom Optionee’s personal data are intended
include the Company and any of its subsidiaries, any outside plan administrator
or service provider selected by the Company or any of its subsidiaries from time
to time, and any other person that the Administrator may find in its
administration of the Plan to be appropriate. Optionee hereby acknowledges that
he or she has been informed of his or her right of access and correction to his
or her personal data by contacting his or her local human resources
representative. Optionee understands that the transfer of the information
described herein is important to the administration of the Plan and that failure
to consent to the transmission of such information may limit or prohibit his or
her participation in the Plan.

 

14. Governing Law. This Agreement and all claims arising out of or based upon
this Agreement or relating to the subject matter hereof shall be governed by and
construed in accordance with the domestic substantive laws of the State of
Delaware in the United States of America without giving effect to any choice or
conflict of laws provision or rule that would cause the application of the
domestic substantive laws of any other jurisdiction.

 

By acceptance of this Option, the undersigned agrees hereby to become a party
to, and be bound by the terms of, the Stockholders Agreement and the
Registration Rights Agreement, in each case treating the undersigned as a
“Manager” as defined therein. By accepting this Option, Optionee also
irrevocably and unconditionally submits to the exclusive jurisdiction of any
state or federal court sitting in the Commonwealth of Pennsylvania in the United
States of America over any suit, action or proceeding arising out of or related
to this Agreement, and waives any objection to the laying of venue of any such
suit, action or proceeding in any such court.

 

-9-



--------------------------------------------------------------------------------

Executed as of the          day of                     , 2005.

 

SunGard Capital Corp. and
SunGard Capital Corp. II       SUNGARD CAPITAL CORP.
SUNGARD CAPITAL CORP. II             By:     Optionee                    

Name:



--------------------------------------------------------------------------------

 

Schedule A

Vesting Schedule

 

Option for 25% of the total number of Units is exercisable on or after
August 11, 2006 (“Initial Vesting Date”); and

 

Option for the remaining 75% of the total number of Units is exercisable in
equal monthly installments over the 48 months following the Initial Vesting Date
starting with the first monthly anniversary of the Initial Vesting Date.



--------------------------------------------------------------------------------

Management Time-Based Option

 

         Name:          Number of Units:          Price per Unit: $18.00       
  Date of Grant: August 12, 2005

 

SUNGARD 2005 MANAGEMENT INCENTIVE PLAN

 

THIS AWARD AND ANY SECURITIES ISSUED UPON EXERCISE OF THIS OPTION ARE SUBJECT TO
RESTRICTIONS ON VOTING AND TRANSFER AND REQUIREMENTS OF SALE AND OTHER
PROVISIONS AS SET FORTH IN THE STOCKHOLDERS AGREEMENT AMONG SUNGARD CAPITAL
CORP., SUNGARD CAPITAL CORP. II, SUNGARD HOLDINGS CORP., SOLAR CAPITAL CORP. AND
CERTAIN STOCKHOLDERS OF SUNGARD CAPITAL CORP. AND SUNGARD CAPITAL CORP. II,
DATED AS OF AUGUST 10, 2005 (AS IN EFFECT FROM TIME TO TIME, THE “STOCKHOLDERS
AGREEMENT”).

 

SUNGARD CAPITAL CORP. AND SUNGARD CAPITAL CORP. II STRONGLY ENCOURAGE YOU TO
SEEK THE ADVICE OF YOUR OWN LEGAL AND FINANCIAL ADVISORS WITH RESPECT TO YOUR
AWARD AND ITS TAX CONSEQUENCES.

 

SUNGARD CAPITAL CORP. AND SUNGARD CAPITAL CORP. II

MANAGEMENT NON-QUALIFIED TIME-BASED OPTION AGREEMENT

 

This agreement (the “Agreement”) evidences a stock option granted by SunGard
Capital Corp., a Delaware corporation (the “Company”) and SunGard Capital Corp.
II, a Delaware corporation (“Lowerco” and together with the Company, the
“Companies”), to the undersigned (the “Optionee”), pursuant to, and subject to
the terms of, the SunGard 2005 Management Incentive Plan (the “Plan”) which is
incorporated herein by reference and of which the Optionee hereby acknowledges
receipt.

 

1. Grant of Option. The Company and Lowerco (as applicable) grant to the
Optionee as of August 12, 2005, an option (the “Option”) to purchase, in whole
or in part, on the terms provided herein and in the Plan, that total number of
Units, consisting of Class A Common shares, Class L Common shares and Lowerco
Preferred shares as set forth in Schedule A (the “Shares”) at the aggregate
price per Unit of $18.00. The Option will vest and become exercisable in
accordance with Section 3 below.

 

The Option evidenced by this Agreement is intended to be a non-qualified option
and is granted to the Optionee in an Employment capacity as an employee.



--------------------------------------------------------------------------------

2. Meaning of Certain Terms. Except as otherwise defined herein, all capitalized
terms used in this Agreement shall have the same meaning as in the Plan. The
terms “Change of Control,” “Disability” and “Fair Market Value” shall have the
same meaning as set forth in the Stockholders Agreement as of the date hereof
and without regard to any subsequent amendment thereof. The following terms
shall have the following meanings:

 

  (a) “Adjustment Event” means (i) a cash distribution with respect to Shares
paid to all or substantially all holders of Shares, other than cash dividends in
respect of Shares declared by the Board as part of a regular dividend payment
practice or stated cash dividend policy of the Company following an IPO, or
(ii) a substantially pro rata redemption or substantially pro rata repurchase
(in each case, as applicable, by the Company, Lowerco or any of their
subsidiaries) of all or part of any class of Shares;

 

  (b) “Business” means any one of the following business segments: Financial
Systems, Availability Services, Higher Education Systems and Public Sector
Systems;

 

  (c) “Closing” means August 11, 2005;

 

  (d) “Date of Termination” means the date that the termination of Optionee’s
Employment with Employer is effective on account of Optionee’s death, Optionee’s
Disability, termination by Employer for Cause or without Cause, or by Optionee,
as the case may be; and “Year of Termination” means the fiscal year for the
applicable performance period during which Optionee’s Date of Termination
occurs;

 

  (e) “Disability” means the Optionee is physically incapable, for a period of
at least six months, of performing his duties and responsibilities as an
employee of the Employer as determined by the Board in good faith;

 

  (f) “Employer” means the Company or, as the case may be, its Affiliate with
whom the Optionee has entered into an Employment relationship;

 

  (g) “Family Member” means, with respect to Optionee, any child, stepchild,
grandchild, parent, stepparent, grandparent, spouse, former spouse, sibling,
niece, nephew, mother-in-law, father-in-law, son-in-law, daughter-in-law,
brother-in-law, or sister-in-law, including adoptive relationships, any person
sharing the Optionee’s household (other than a tenant or employee), a trust in
which one or more of these persons have more than fifty percent of the
beneficial interest, a foundation in which one or more of these persons (or
Optionee) control the management of assets, or any other entity in which one or
more of these persons (or Optionee) own more than fifty percent of the voting
interests;

 

  (h) “Investors” means investment funds advised by Silver Lake Partners, Bain
Capital, The Blackstone Group, Goldman, Sachs & Co., Kohlberg Kravis Roberts,
Providence Equity Partners and Texas Pacific Group that own capital stock of the
Company;

 

-2-



--------------------------------------------------------------------------------

  (i) “Restrictive Covenant” means any of the restrictive covenants set forth in
Exhibit A, which is incorporated herein by reference;

 

  (j) “Retained Business” means a Business that is not being sold in a Sale of a
Business;

 

  (k) “Sale of a Business” means the sale, exchange or other disposition or
transfer of all or substantially all of the business or assets of one of the
Businesses to a purchaser that is unrelated to the Company or any of the
Investors, provided that a Sale of a Business shall not also constitute a Change
of Control;

 

  (l) “Sold Business” means a Business that is being sold in a Sale of a
Business; and

 

  (m) “Unit” means an undivided interest in 1.3 Class A shares, 0.1444 Class L
shares and 0.05 Lowerco Preferred shares, determined at the date of grant, as it
may be adjusted as provided herein.

 

As used herein with respect to the Option, the term “vest” means to become
exercisable in whole or in specified part.

 

3. Vesting of Option. The Option shall vest in accordance with Schedule A;
provided, however, that:

 

  (a) upon a Sale of a Business where the Optionee is employed by the Sold
Business and is not offered employment with a Retained Business on substantially
similar terms and conditions, or upon the Optionee’s Employment being terminated
involuntarily within six months following a Change of Control other than for
Cause, the Option shall become fully vested;

 

  (b) if the Optionee’s Employment terminates without or prior to a Change of
Control as a result of (i) termination of the Optionee by Employer without
Cause, (ii) resignation by the Optionee or (iii) the Optionee’s Disability or
death, then the Option shall immediately stop vesting; and

 

  (c) if the Optionee’s Employment terminates as a result of termination by
Employer for Cause, then the Option will be immediately forfeited by the
Optionee and terminate as of the Date of Termination.

 

4. Exercise of Option.

 

  (a)

In General. The latest date on which this Option may be exercised is August 11,
2015, (the “Final Exercise Date”). Each election to exercise this Option shall
be subject to the terms and conditions of the Plan and shall be in writing,
signed by the Optionee or by his or her executor, administrator, or permitted
transferee (subject to any restrictions provided

 

-3-



--------------------------------------------------------------------------------

 

under the Plan and the Stockholders Agreement), made pursuant to and in
accordance with the terms and conditions set forth in the Plan and received by
the Companies at their principal offices, accompanied by payment in full as
provided in the Plan. The Optionee shall not exercise this Option as to Shares
of a single class but must exercise this Option as to Units. The purchase price
may be paid by delivery of cash or check acceptable to the Administrator or, in
case of an exercise on the Final Exercise Date, or after a Sale of a Business
where the Optionee is employed by a Sold Business and is not offered employment
with a Retained Business on substantially similar terms and conditions or a
termination of Employment without Cause or as a result of the Optionee’s
Disability or death, if and to the extent permitted by the Code (including
Section 409A thereof) and if such exercise would not adversely affect any of the
Companies’ results of operations under Generally Accepted Accounting Principles,
by means of withholding of Units subject to the Option with an aggregate Fair
Market Value equal to (i) the aggregate exercise price and (ii) if commercially
reasonable for the Company or Lowerco, as the case may be, to so permit (taking
into account its cash position in light of any contractual or legal
restrictions) minimum statutory withholding taxes with respect to such exercise,
or by such other method provided under the Plan and explicitly approved by the
Administrator. In the event that this Option is exercised by a person other than
the Optionee, the Companies will be under no obligation to deliver Shares
hereunder unless and until it is satisfied as to the authority of the Option
Holder to exercise this Option.

 

  (b) Time To Exercise. The Option must be exercised no later than the Final
Exercise date, and if not exercised by such date, will thereupon terminate. The
Option must also be exercised by the termination of the Optionee’s Employment
and, if not exercised by such date, will thereupon terminate, provided that,
upon termination of the Optionee’s Employment (i) by Employer without Cause,
(ii) by resignation by the Optionee, or (iii) as a result of a Disability or
death, the Option will remain exercisable until the earlier of the 90th day
after the Date of Termination (or the one-year anniversary thereof in the case
of a termination resulting from Disability or death) or the Final Exercise Date,
and will thereupon terminate.

 

5. Certain Calls and Puts. The Options granted hereunder and the related Shares
are subject to the call and put rights contained in Section 6 of the
Stockholders Agreement, except that such put rights shall be granted only if and
to the extent permitted by the Code (including Section 409A thereof); provided,
however, that the call rights contained in Section 6 of the Stockholders
Agreement shall not apply in the event of a termination resulting from
Disability or death.

 

6. Share Restrictions, etc. Except as expressly provided herein, the Optionee’s
rights hereunder and with respect to Shares received upon exercise are subject
to the restrictions and other provisions contained in the Stockholders
Agreement.

 

-4-



--------------------------------------------------------------------------------

7. Distributions, Redemptions, etc. On the occurrence of an Adjustment Event,
the per-Unit exercise price of this Option, whether vested or unvested, shall be
reduced by an amount equal to the product of (a) the per-share amount paid in
connection with the Adjustment Event and (b) the number of shares of the class
of stock affected by the Adjustment Event that were included in each Unit
immediately prior to the Adjustment Event; provided, however, that any such
reduction shall be limited to that portion of such amount which would not cause
the per-Unit exercise price of the Option to be reduced below 25% of the fair
market value, as of the date the Option was granted, of the Shares that are
included in each Unit immediately following the Adjustment Event. In the case of
a redemption or repurchase, the number of Shares of the class of stock redeemed
or repurchased that are subject to the Option will be automatically reduced by
an amount proportionate to the percentage reduction in outstanding shares of the
affected class resulting from the redemption or repurchase. Optionee shall be
entitled to receive any information reasonably requested regarding the
composition of a Unit and the allocation of the Option’s exercise price among
the Shares included in a Unit, as adjusted in accordance with this Section 7.

 

8. Forfeiture. Upon exercise, payment or delivery pursuant to this Option,
Optionee shall certify on a form acceptable to the Committee that Optionee is in
compliance with the Restrictive Covenants and all other agreements between
Optionee and the Company. If the Company determines that Optionee is not in
compliance with one or more of the Restrictive Covenants, and such
non-compliance has not been authorized in advance in a specific written waiver
from the Company, the Committee may cancel any unexercised portion. The Company
shall also have the following (and only the following) additional remedies:

 

  (a) During the six months after any exercise, payment or delivery of shares
pursuant to this Option, such exercise, payment or delivery may be rescinded at
the Company’s Option if Optionee fails to comply in any material respect with
the terms of the Restrictive Covenants or of any other agreement with the
Company or if Optionee breaches any duty to the Company. The Company shall
notify Optionee in writing of any such rescission within one year after such
exercise, payment or delivery. Within ten days after receiving such a notice
from the Company, Optionee shall remit or deliver to the Company (i) the amount
of any gain realized upon the sale of any Shares acquired upon the exercise of
this Option, (ii) any consideration received upon the exchange of any Shares
acquired upon the exercise of this Option (or the extent that such consideration
was not received in the form of cash, the cash equivalent thereof valued of the
time of the exchange) and (ii) the number of Shares received in connection with
the rescinded exercise.

 

  (b)

The Company shall have the right to offset, against any Shares and any cash
amounts due to Optionee under or by reason of Optionee’s holding this Option,
any amounts to which the Company is entitled as a result of Optionee’s violation
of the terms of the Restrictive Covenants or of any other agreement with the
Company or Optionee’s breach of any duty to

 

-5-



--------------------------------------------------------------------------------

 

the Company. Accordingly, Optionee acknowledges that (i) the Company may delay
exercise of this Option or withhold delivery of Shares, (ii) the Company may
place the proceeds of any sale or other disposition of Shares in an escrow
account of the Company’s choosing pending resolution of any dispute with the
Company, and (iii) the Company has no liability for any attendant market risk
caused by any such delay, withholding, or escrow.

 

Optionee acknowledges and agrees that the calculation of damages from a breach
of any of the Restrictive Covenants or of any other agreement with the Company
or of any duty to the Company would be difficult to calculate accurately and
that the right to offset or other remedy provided for herein is reasonable and
not a penalty. Optionee further agrees not to challenge the reasonableness of
such provisions even where the Company rescinds, delays, withholds or escrows
Shares or proceeds or uses those Shares or proceeds as a setoff.

 

9. Legends, etc. Shares issued upon exercise shall bear such legends as may be
required or provided for under the terms of the Stockholders Agreement.

 

10. Transfer of Option. This Option may only be transferred by the laws of
descent and distribution, to a legal representative in the event of the
Optionee’s incapacity, or to a Family Member with the consent of the
Compensation Committee of the Board, such consent not to be unreasonably
withheld.

 

11. Withholding. The exercise of the Option will give rise to “wages” subject to
withholding. The Optionee expressly acknowledges and agrees that the Optionee’s
rights hereunder, including the right to be issued Shares upon exercise, are
subject to the Optionee promptly paying to the Companies in cash (or by such
other means as may be acceptable to the Administrator in its discretion) all
taxes required to be withheld. The Optionee also authorizes the Companies and
their subsidiaries to withhold such amount from any amounts otherwise owed to
the Optionee and the Companies may so withhold as provided in Section 4(a)
above.

 

12. Effect on Employment. Neither the grant of this Option, nor the issuance of
Shares upon exercise of this Option, shall give the Optionee any right to be
retained in the employ of the Company, Lowerco or any of their Affiliates,
affect the right of the Company, Lowerco or any of their Affiliates to discharge
or discipline such Optionee at any time, or affect any right of such Optionee to
terminate his or her Employment at any time.

 

13. Governing Law. This Agreement and all claims arising out of or based upon
this Agreement or relating to the subject matter hereof shall be governed by and
construed in accordance with the domestic substantive laws of the State of
Delaware without giving effect to any choice or conflict of laws provision or
rule that would cause the application of the domestic substantive laws of any
other jurisdiction.

 

-6-



--------------------------------------------------------------------------------

By acceptance of this Option, the undersigned agrees hereby to become a party
to, and be bound by the terms of, the Stockholders Agreement as a “Manager” as
defined therein.

 

Executed as of the              day of                     , 2005.

 

SunGard Capital Corp. and       SUNGARD CAPITAL CORP. SunGard Capital Corp. II  
    SUNGARD CAPITAL CORP. II            

By:

    Optionee                        

Name:

 

-7-



--------------------------------------------------------------------------------

 

Schedule A

Vesting Schedule

 

Option for 25% of the total number of Units is exercisable on or after
August 11, 2006 (“Initial Vesting Date”) ; and

 

Option for the remaining 75% of the total number of Units is exercisable in
equal monthly installments over the 48 months following the Initial Vesting Date
starting with the first monthly anniversary of the Initial Vesting Date.



--------------------------------------------------------------------------------

 

Exhibit A

Restrictive Covenants

 

1. Optionee will not render services for any organization or engage directly or
indirectly in any business which, in the judgment and sole determination of the
Chief Executive Officer of the Company or another senior officer designated by
the Committee, is or becomes competitive with the Company, or which organization
or business, or the rendering of services to such organization or business, is
or becomes otherwise prejudicial to or in conflict with the interests of the
Company. If Optionee’s employment or other service with the Company has
terminated, the judgment of the Chief Executive Officer or other designated
officer will be based on Optionee’s position and responsibilities while employed
by the Company, Optionee’s post-employment responsibilities and position with
the other organization or business, the extent of past, current and potential
competition or conflict between the Company and the other organization or
business, the effect on the Company’s customers, suppliers, employees and
competitors of Optionee’s assuming the post-employment position and such other
considerations as are deemed relevant given the applicable facts and
circumstances.

 

2. Optionee will not disclose to anyone outside the Company, or use other than
in the Company’s business, any confidential or proprietary information or
material relating to the business of the Company, acquired by Optionee either
during or after employment with the Company. Optionee understands that the
Company’s proprietary and confidential information includes, by way of example:
(a) the identity of customers and prospects, their specific requirements, and
the names, addresses and telephone numbers of individual contacts; (b) prices,
renewal dates and other detailed terms of customer and supplier contracts and
proposals; (c) pricing policies, information about costs, profits and sales,
methods of delivering software and services, marketing and sales strategies, and
software and service development strategies; (d) source code, object code,
specifications, user manuals, technical manuals and other documentation for
software products; (e) screen designs, report designs and other designs,
concepts and visual expressions for software products; (f) employment and
payroll records; (g) forecasts, budgets, acquisition models and other non-public
financial information; and (h) expansion plans, business or development plans,
management policies, information about possible acquisitions or divestitures,
potential new products, markets or market extensions, and other business and
acquisition strategies and policies.

 

3. Optionee will promptly communicate to the Company, in writing, all marketing
strategies, product ideas, software designs and concepts, software enhancement
and improvement ideas, and other ideas and inventions (collectively, “works and
ideas”) pertaining to the Company’s business, whether or not patentable or
copyrightable, that are made, written, developed, or conceived by Optionee,
alone or with others, at any time (during or after business hours) while
Optionee is employed by the Company or during the three months after Optionee’s
employment terminates. Optionee understands that all of those works and ideas
will be the Company’s exclusive property, and by accepting this Option Optionee
assigns and agrees to assign all Optionee’s right, title and interest in those
works and ideas to the Company. Optionee will sign all documents which the
Company deems necessary to confirm its ownership of those works



--------------------------------------------------------------------------------

and ideas, and Optionee will cooperate fully with the Company to allow the
Company to take full advantage of those works and ideas, including the securing
of patent and/or copyright protection and/or other similar rights in the United
States and in foreign countries.

 

4. Optionee will not solicit or contact at any time, directly or through others,
for the purpose or with the effect of competing or interfering with or harming
any part of the Company’s business: (a) any customer or acquisition target under
contract with the Company at any time during the last two years of Optionee’s
employment with the Company; (b) any prospective customer or acquisition target
that received or requested a proposal, offer or letter of intent from the
Company at any time during the last two years of Optionee’s employment with the
Company; (c) any affiliate of any such customer or prospect; (d) any of the
individual contacts established by the Company or Optionee or others at the
Company during the period of Optionee’s employment with the Company; or (e) any
individual who is an employee or independent contractor of the Company at the
time of the solicitation or contact or who has been an employee or independent
contractor within three months before such solicitation or contact.



--------------------------------------------------------------------------------

Management Time-Based Option-UK Resident

 

        Name:         Number of Units:         Price per Unit: $18.00        
Date of Grant: August 12, 2005

 

SUNGARD 2005 MANAGEMENT INCENTIVE PLAN

 

THIS AWARD AND ANY SECURITIES ISSUED UPON EXERCISE OF THIS OPTION ARE SUBJECT TO
RESTRICTIONS ON VOTING AND TRANSFER AND REQUIREMENTS OF SALE AND OTHER
PROVISIONS AS SET FORTH IN THE STOCKHOLDERS AGREEMENT AMONG SUNGARD CAPITAL
CORP., SUNGARD CAPITAL CORP. II, SUNGARD HOLDINGS CORP., SOLAR CAPITAL CORP. AND
CERTAIN STOCKHOLDERS OF SUNGARD CAPITAL CORP. AND SUNGARD CAPITAL CORP. II,
DATED AS OF AUGUST 10, 2005 (AS IN EFFECT FROM TIME TO TIME, THE “STOCKHOLDERS
AGREEMENT”).

 

SUNGARD CAPITAL CORP. AND SUNGARD CAPITAL CORP. II STRONGLY ENCOURAGE YOU TO
SEEK THE ADVICE OF YOUR OWN LEGAL AND FINANCIAL ADVISORS WITH RESPECT TO YOUR
AWARD AND ITS TAX CONSEQUENCES.

 

SUNGARD CAPITAL CORP. AND SUNGARD CAPITAL CORP. II

MANAGEMENT NON-QUALIFIED TIME-BASED OPTION AGREEMENT

 

This agreement (the “Agreement”) evidences a stock option granted by SunGard
Capital Corp., a Delaware corporation (the “Company”) and SunGard Capital Corp.
II, a Delaware corporation (“Lowerco” and together with the Company, the
“Companies”), to the undersigned (the “Optionee”), pursuant to, and subject to
the terms of, the SunGard 2005 Management Incentive Plan (the “Plan”) which is
incorporated herein by reference and of which the Optionee hereby acknowledges
receipt.

 

1. Grant of Option. The Company and Lowerco (as applicable) grant to the
Optionee as of August 12, 2005, an option (the “Option”) to purchase, in whole
or in part, on the terms provided herein and in the Plan, that total number of
Units, consisting of Class A Common shares, Class L Common shares and Lowerco
Preferred shares as set forth in Schedule A (the “Shares”) at the aggregate
price per Unit of $18.00. The Option will vest and become exercisable in
accordance with Section 3 below.

 

The Option evidenced by this Agreement is intended to be a non-qualified option
and is granted to the Optionee in an Employment capacity as an employee.



--------------------------------------------------------------------------------

2. Meaning of Certain Terms. Except as otherwise defined herein, all capitalized
terms used in this Agreement shall have the same meaning as in the Plan. The
terms “Change of Control,” “Disability” and “Fair Market Value” shall have the
same meaning as set forth in the Stockholders Agreement as of the date hereof
and without regard to any subsequent amendment thereof. The following terms
shall have the following meanings:

 

  (a) “Adjustment Event” means (i) a cash distribution with respect to Shares
paid to all or substantially all holders of Shares, other than cash dividends in
respect of Shares declared by the Board as part of a regular dividend payment
practice or stated cash dividend policy of the Company following an IPO, or
(ii) a substantially pro rata redemption or substantially pro rata repurchase
(in each case, as applicable, by the Company, Lowerco or any of their
subsidiaries) of all or part of any class of Shares;

 

  (b) “Business” means any one of the following business segments: Financial
Systems, Availability Services, Higher Education Systems and Public Sector
Systems;

 

  (c) “Closing” means August 11, 2005;

 

  (d) “Date of Termination” means the date that the termination of Optionee’s
Employment with Employer is effective on account of Optionee’s death, Optionee’s
Disability, termination by Employer for Cause or without Cause, or by Optionee,
as the case may be; and “Year of Termination” means the fiscal year for the
applicable performance period during which Optionee’s Date of Termination
occurs;

 

  (e) “Disability” means the Optionee is physically incapable, for a period of
at least six months, of performing his duties and responsibilities as an
employee of the Employer as determined by the Board in good faith;

 

  (f) “Employer” means the Company or, as the case may be, its Affiliate with
whom the Optionee has entered into an Employment relationship;

 

  (g) “Family Member” means, with respect to Optionee, any child, stepchild,
grandchild, parent, stepparent, grandparent, spouse, former spouse, sibling,
niece, nephew, mother-in-law, father-in-law, son-in-law, daughter-in-law,
brother-in-law, or sister-in-law, including adoptive relationships, any person
sharing the Optionee’s household (other than a tenant or employee), a trust in
which one or more of these persons have more than fifty percent of the
beneficial interest, a foundation in which one or more of these persons (or
Optionee) control the management of assets, or any other entity in which one or
more of these persons (or Optionee) own more than fifty percent of the voting
interests;

 

  (h) “Investors” means investment funds advised by Silver Lake Partners, Bain
Capital, The Blackstone Group, Goldman, Sachs & Co., Kohlberg Kravis Roberts,
Providence Equity Partners and Texas Pacific Group that own capital stock of the
Company;

 

- 2 -



--------------------------------------------------------------------------------

  (i) “Restrictive Covenant” means any of the restrictive covenants set forth in
Exhibit A, which is incorporated herein by reference;

 

  (j) “Retained Business” means a Business that is not being sold in a Sale of a
Business;

 

  (k) “Sale of a Business” means the sale, exchange or other disposition or
transfer of all or substantially all of the business or assets of one of the
Businesses to a purchaser that is unrelated to the Company or any of the
Investors, provided that a Sale of a Business shall not also constitute a Change
of Control;

 

  (l) “Sold Business” means a Business that is being sold in a Sale of a
Business; and

 

  (m) “Unit” means an undivided interest in 1.3 Class A shares, 0.1444 Class L
shares and 0.05 Lowerco Preferred shares, determined at the date of grant, as it
may be adjusted as provided herein.

 

As used herein with respect to the Option, the term “vest” means to become
exercisable in whole or in specified part.

 

3. Vesting of Option. The Option shall vest in accordance with Schedule A;
provided, however, that:

 

  (a) upon a Sale of a Business where the Optionee is employed by the Sold
Business and is not offered employment with a Retained Business on substantially
similar terms and conditions, or upon the Optionee’s Employment being terminated
involuntarily within six months following a Change of Control other than for
Cause, the Option shall become fully vested;

 

  (b) if the Optionee’s Employment terminates without or prior to a Change of
Control as a result of (i) termination of the Optionee by Employer without
Cause, (ii) resignation by the Optionee or (iii) the Optionee’s Disability or
death, then the Option shall immediately stop vesting; and

 

  (c) if the Optionee’s Employment terminates as a result of termination by
Employer for Cause, then the Option will be immediately forfeited by the
Optionee and terminate as of the Date of Termination.

 

4. Exercise of Option.

 

  (a)

In General. The latest date on which this Option may be exercised is August 11,
2015, (the “Final Exercise Date”). Each election to exercise this Option shall
be subject to the terms and conditions of the Plan and shall be in writing,
signed by the Optionee or by his or her executor, administrator, or permitted
transferee (subject to any restrictions provided

 

- 3 -



--------------------------------------------------------------------------------

 

under the Plan and the Stockholders Agreement), made pursuant to and in
accordance with the terms and conditions set forth in the Plan and received by
the Companies at their principal offices, accompanied by payment in full as
provided in the Plan. The Optionee shall not exercise this Option as to Shares
of a single class but must exercise this Option as to Units. The purchase price
may be paid by delivery of cash or check acceptable to the Administrator or, in
case of an exercise on the Final Exercise Date, or after a Sale of a Business
where the Optionee is employed by a Sold Business and is not offered employment
with a Retained Business on substantially similar terms and conditions or a
termination of Employment without Cause or as a result of the Optionee’s
Disability or death, if and to the extent permitted by the Code (including
Section 409A thereof) and if such exercise would not adversely affect any of the
Companies’ results of operations under Generally Accepted Accounting Principles,
by means of withholding of Units subject to the Option with an aggregate Fair
Market Value equal to (i) the aggregate exercise price and (ii) if commercially
reasonable for the Company or Lowerco, as the case may be, to so permit (taking
into account its cash position in light of any contractual or legal
restrictions) minimum statutory withholding taxes with respect to such exercise,
or by such other method provided under the Plan and explicitly approved by the
Administrator. In the event that this Option is exercised by a person other than
the Optionee, the Companies will be under no obligation to deliver Shares
hereunder unless and until it is satisfied as to the authority of the Option
Holder to exercise this Option.

 

  (b) Time To Exercise. The Option must be exercised no later than the Final
Exercise date, and if not exercised by such date, will thereupon terminate. The
Option must also be exercised by the termination of the Optionee’s Employment
and, if not exercised by such date, will thereupon terminate, provided that,
upon termination of the Optionee’s Employment (i) by Employer without Cause,
(ii) by resignation by the Optionee, or (iii) as a result of a Disability or
death, the Option will remain exercisable until the earlier of the 90th day
after the Date of Termination (or the one-year anniversary thereof in the case
of a termination resulting from Disability or death) or the Final Exercise Date,
and will thereupon terminate.

 

5. Certain Calls and Puts. The Options granted hereunder and the related Shares
are subject to the call and put rights contained in Section 6 of the
Stockholders Agreement, except that such put rights shall be granted only if and
to the extent permitted by the Code (including Section 409A thereof); provided,
however, that the call rights contained in Section 6 of the Stockholders
Agreement shall not apply in the event of a termination resulting from
Disability or death.

 

6. Share Restrictions, etc. Except as expressly provided herein, the Optionee’s
rights hereunder and with respect to Shares received upon exercise are subject
to the restrictions and other provisions contained in the Stockholders
Agreement.

 

- 4 -



--------------------------------------------------------------------------------

7. Distributions, Redemptions, etc. On the occurrence of an Adjustment Event,
the per-Unit exercise price of this Option, whether vested or unvested, shall be
reduced by an amount equal to the product of (a) the per-share amount paid in
connection with the Adjustment Event and (b) the number of shares of the class
of stock affected by the Adjustment Event that were included in each Unit
immediately prior to the Adjustment Event; provided, however, that any such
reduction shall be limited to that portion of such amount which would not cause
the per-Unit exercise price of the Option to be reduced below 25% of the fair
market value, as of the date the Option was granted, of the Shares that are
included in each Unit immediately following the Adjustment Event. In the case of
a redemption or repurchase, the number of Shares of the class of stock redeemed
or repurchased that are subject to the Option will be automatically reduced by
an amount proportionate to the percentage reduction in outstanding shares of the
affected class resulting from the redemption or repurchase. Optionee shall be
entitled to receive any information reasonably requested regarding the
composition of a Unit and the allocation of the Option’s exercise price among
the Shares included in a Unit, as adjusted in accordance with this Section 7.

 

8. Forfeiture. Upon exercise, payment or delivery pursuant to this Option,
Optionee shall certify on a form acceptable to the Committee that Optionee is in
compliance with the Restrictive Covenants and all other agreements between
Optionee and the Company. If the Company determines that Optionee is not in
compliance with one or more of the Restrictive Covenants, and such
non-compliance has not been authorized in advance in a specific written waiver
from the Company, the Committee may cancel any unexercised portion. The Company
shall also have the following (and only the following) additional remedies:

 

  (a) During the six months after any exercise, payment or delivery of shares
pursuant to this Option, such exercise, payment or delivery may be rescinded at
the Company’s Option if Optionee fails to comply in any material respect with
the terms of the Restrictive Covenants or of any other agreement with the
Company or if Optionee breaches any duty to the Company. The Company shall
notify Optionee in writing of any such rescission within one year after such
exercise, payment or delivery. Within ten days after receiving such a notice
from the Company, Optionee shall remit or deliver to the Company (i) the amount
of any gain realized upon the sale of any Shares acquired upon the exercise of
this Option, (ii) any consideration received upon the exchange of any Shares
acquired upon the exercise of this Option (or the extent that such consideration
was not received in the form of cash, the cash equivalent thereof valued of the
time of the exchange) and (ii) the number of Shares received in connection with
the rescinded exercise.

 

  (b)

The Company shall have the right to offset, against any Shares and any cash
amounts due to Optionee under or by reason of Optionee’s holding this Option,
any amounts to which the Company is entitled as a result of Optionee’s violation
of the terms of the Restrictive Covenants or of any other agreement with the
Company or Optionee’s breach of any duty to

 

- 5 -



--------------------------------------------------------------------------------

 

the Company. Accordingly, Optionee acknowledges that (i) the Company may delay
exercise of this Option or withhold delivery of Shares, (ii) the Company may
place the proceeds of any sale or other disposition of Shares in an escrow
account of the Company’s choosing pending resolution of any dispute with the
Company, and (iii) the Company has no liability for any attendant market risk
caused by any such delay, withholding, or escrow.

 

Optionee acknowledges and agrees that the calculation of damages from a breach
of any of the Restrictive Covenants or of any other agreement with the Company
or of any duty to the Company would be difficult to calculate accurately and
that the right to offset or other remedy provided for herein is reasonable and
not a penalty. Optionee further agrees not to challenge the reasonableness of
such provisions even where the Company rescinds, delays, withholds or escrows
Shares or proceeds or uses those Shares or proceeds as a setoff.

 

9. Legends, etc. Shares issued upon exercise shall bear such legends as may be
required or provided for under the terms of the Stockholders Agreement.

 

10. Transfer of Option. This Option may only be transferred by the laws of
descent and distribution, to a legal representative in the event of the
Optionee’s incapacity, or to a Family Member with the consent of the
Compensation Committee of the Board, such consent not to be unreasonably
withheld.

 

11. Withholding. The exercise of the Option will give rise to “wages” subject to
withholding. The Optionee expressly acknowledges and agrees that the Optionee’s
rights hereunder, including the right to be issued Shares upon exercise, are
subject to the Optionee promptly paying to the Companies in cash (or by such
other means as may be acceptable to the Administrator in its discretion) all
taxes required to be withheld. The Optionee also authorizes the Companies and
their subsidiaries to withhold such amount from any amounts otherwise owed to
the Optionee and the Companies may so withhold as provided in Section 4(a)
above.

 

12. Effect on Employment. Neither the grant of this Option, nor the issuance of
Shares upon exercise of this Option, shall give the Optionee any right to be
retained in the employ of the Company, Lowerco or any of their Affiliates,
affect the right of the Company, Lowerco or any of their Affiliates to discharge
or discipline such Optionee at any time, or affect any right of such Optionee to
terminate his or her Employment at any time. Optionee, in accepting this Option,
represents and acknowledges that Optionee’s participation in the Plan is
voluntary; that participation in the Plan is discretionary and does not form any
part of Optionee’s contract of employment, if any, with the Company or any of
its subsidiaries; and that Optionee has not been induced to participate in the
Plan by any expectation of employment or continued employment with the Company
or any of its subsidiaries. Optionee furthermore understands and acknowledges
that the grant of this Stock Option is discretionary and a one-time occurrence,
does not constitute any portion of Optionee’s regular remuneration and is not
intended to be taken into

 

- 6 -



--------------------------------------------------------------------------------

account in calculating service-related benefits, and bears no guarantee or
implication that any additional grant will be made in the future.

 

13. Personal Data. Optionee understands and acknowledges that in order to
perform its obligations under the Plan, the Company and its subsidiaries may
process personal data and/or sensitive personal data relating to Optionee. Such
data includes but is not limited to the information provided in this Agreement
and any changes thereto, other appropriate personal and financial data relating
to Optionee, and information about Optionee’s participation in the Plan and the
Shares acquired from time to time pursuant to the Plan. Optionee, in accepting
this Option, gives his or her explicit and voluntary consent to the Company and
its subsidiaries to process any such personal data and/or sensitive personal
data. Optionee also hereby gives his or her explicit and voluntary consent to
the Company and its subsidiaries to transfer any such personal data and/or
sensitive personal data outside the country in which Optionee works or is
employed. The legal persons for whom Optionee’s personal data are intended
include the Company and any of its subsidiaries, any outside plan administrator
or service provider selected by the Company or any of its subsidiaries from time
to time, and any other person that the Administrator may find in its
administration of the Plan to be appropriate. Optionee hereby acknowledges that
he or she has been informed of his or her right of access and correction to his
or her personal data by contacting his or her local human resources
representative. Optionee understands that the transfer of the information
described herein is important to the administration of the Plan and that failure
to consent to the transmission of such information may limit or prohibit his or
her participation in the Plan.

 

14. National Insurance Contributions. By acceptance of this Option the Optionee
agrees to indemnify the Company and its subsidiaries for any employer’s Class 1
national insurance contributions due on the exercise of the Option.

 

15. Governing Law. This Agreement and all claims arising out of or based upon
this Agreement or relating to the subject matter hereof shall be governed by and
construed in accordance with the domestic substantive laws of the State of
Delaware in the United States of America without giving effect to any choice or
conflict of laws provision or rule that would cause the application of the
domestic substantive laws of any other jurisdiction.

 

By acceptance of this Option, the undersigned agrees hereby to become a party
to, and be bound by the terms of, the Stockholders Agreement as a “Manager” as
defined therein.

 

[SIGNATURE PAGE FOLLOWS]

 

- 7 -



--------------------------------------------------------------------------------

Executed as of the          day of                     , 2005.

 

SunGard Capital Corp. and

SunGard Capital Corp. II

     

SUNGARD CAPITAL CORP.

SUNGARD CAPITAL CORP. II

            By:     Optionee                

Name:



--------------------------------------------------------------------------------

 

Schedule A

Vesting Schedule

 

Option for 25% of the total number of Units is exercisable on or after
August 11, 2006 (“Initial Vesting Date”) ; and

 

Option for the remaining 75% of the total number of Units is exercisable in
equal monthly installments over the 48 months following the Initial Vesting Date
starting with the first monthly anniversary of the Initial Vesting Date.



--------------------------------------------------------------------------------

 

Exhibit A

Restrictive Covenants

 

1. Optionee will not render services for any organization or engage directly or
indirectly in any business which, in the judgment and sole determination of the
Chief Executive Officer of the Company or another senior officer designated by
the Committee, is or becomes competitive with the Company, or which organization
or business, or the rendering of services to such organization or business, is
or becomes otherwise prejudicial to or in conflict with the interests of the
Company. If Optionee’s employment or other service with the Company has
terminated, the judgment of the Chief Executive Officer or other designated
officer will be based on Optionee’s position and responsibilities while employed
by the Company, Optionee’s post-employment responsibilities and position with
the other organization or business, the extent of past, current and potential
competition or conflict between the Company and the other organization or
business, the effect on the Company’s customers, suppliers, employees and
competitors of Optionee’s assuming the post-employment position and such other
considerations as are deemed relevant given the applicable facts and
circumstances.

 

2. Optionee will not disclose to anyone outside the Company, or use other than
in the Company’s business, any confidential or proprietary information or
material relating to the business of the Company, acquired by Optionee either
during or after employment with the Company. Optionee understands that the
Company’s proprietary and confidential information includes, by way of example:
(a) the identity of customers and prospects, their specific requirements, and
the names, addresses and telephone numbers of individual contacts; (b) prices,
renewal dates and other detailed terms of customer and supplier contracts and
proposals; (c) pricing policies, information about costs, profits and sales,
methods of delivering software and services, marketing and sales strategies, and
software and service development strategies; (d) source code, object code,
specifications, user manuals, technical manuals and other documentation for
software products; (e) screen designs, report designs and other designs,
concepts and visual expressions for software products; (f) employment and
payroll records; (g) forecasts, budgets, acquisition models and other non-public
financial information; and (h) expansion plans, business or development plans,
management policies, information about possible acquisitions or divestitures,
potential new products, markets or market extensions, and other business and
acquisition strategies and policies.

 

3. Optionee will promptly communicate to the Company, in writing, all marketing
strategies, product ideas, software designs and concepts, software enhancement
and improvement ideas, and other ideas and inventions (collectively, “works and
ideas”) pertaining to the Company’s business, whether or not patentable or
copyrightable, that are made, written, developed, or conceived by Optionee,
alone or with others, at any time (during or after business hours) while
Optionee is employed by the Company or during the three months after Optionee’s
employment terminates. Optionee understands that all of those works and ideas
will be the Company’s exclusive property, and by accepting this Option Optionee
assigns and agrees to assign all Optionee’s right, title and interest in those
works and ideas to the Company. Optionee will sign all documents which the
Company deems necessary to confirm its ownership of those works



--------------------------------------------------------------------------------

and ideas, and Optionee will cooperate fully with the Company to allow the
Company to take full advantage of those works and ideas, including the securing
of patent and/or copyright protection and/or other similar rights in the United
States and in foreign countries.

 

4. Optionee will not solicit or contact at any time, directly or through others,
for the purpose or with the effect of competing or interfering with or harming
any part of the Company’s business: (a) any customer or acquisition target under
contract with the Company at any time during the last two years of Optionee’s
employment with the Company; (b) any prospective customer or acquisition target
that received or requested a proposal, offer or letter of intent from the
Company at any time during the last two years of Optionee’s employment with the
Company; (c) any affiliate of any such customer or prospect; (d) any of the
individual contacts established by the Company or Optionee or others at the
Company during the period of Optionee’s employment with the Company; or (e) any
individual who is an employee or independent contractor of the Company at the
time of the solicitation or contact or who has been an employee or independent
contractor within three months before such solicitation or contact.



--------------------------------------------------------------------------------

Management Time-Based Option-Non U.S. Resident

 

        Name:         Number of Units:         Price per Unit: $18.00        
Date of Grant: August 12, 2005

 

SUNGARD 2005 MANAGEMENT INCENTIVE PLAN

 

THIS AWARD AND ANY SECURITIES ISSUED UPON EXERCISE OF THIS OPTION ARE SUBJECT TO
RESTRICTIONS ON VOTING AND TRANSFER AND REQUIREMENTS OF SALE AND OTHER
PROVISIONS AS SET FORTH IN THE STOCKHOLDERS AGREEMENT AMONG SUNGARD CAPITAL
CORP., SUNGARD CAPITAL CORP. II, SUNGARD HOLDINGS CORP., SOLAR CAPITAL CORP. AND
CERTAIN STOCKHOLDERS OF SUNGARD CAPITAL CORP. AND SUNGARD CAPITAL CORP. II,
DATED AS OF AUGUST 10, 2005 (AS IN EFFECT FROM TIME TO TIME, THE “STOCKHOLDERS
AGREEMENT”).

 

SUNGARD CAPITAL CORP. AND SUNGARD CAPITAL CORP. II STRONGLY ENCOURAGE YOU TO
SEEK THE ADVICE OF YOUR OWN LEGAL AND FINANCIAL ADVISORS WITH RESPECT TO YOUR
AWARD AND ITS TAX CONSEQUENCES.

 

SUNGARD CAPITAL CORP. AND SUNGARD CAPITAL CORP. II

MANAGEMENT NON-QUALIFIED TIME-BASED OPTION AGREEMENT

 

This agreement (the “Agreement”) evidences a stock option granted by SunGard
Capital Corp., a Delaware corporation (the “Company”) and SunGard Capital Corp.
II, a Delaware corporation (“Lowerco” and together with the Company, the
“Companies”), to the undersigned (the “Optionee”), pursuant to, and subject to
the terms of, the SunGard 2005 Management Incentive Plan (the “Plan”) which is
incorporated herein by reference and of which the Optionee hereby acknowledges
receipt.

 

1. Grant of Option. The Company and Lowerco (as applicable) grant to the
Optionee as of August 12, 2005, an option (the “Option”) to purchase, in whole
or in part, on the terms provided herein and in the Plan, that total number of
Units, consisting of Class A Common shares, Class L Common shares and Lowerco
Preferred shares as set forth in Schedule A (the “Shares”) at the aggregate
price per Unit of $18.00. The Option will vest and become exercisable in
accordance with Section 3 below.

 

The Option evidenced by this Agreement is intended to be a non-qualified option
and is granted to the Optionee in an Employment capacity as an employee.



--------------------------------------------------------------------------------

2. Meaning of Certain Terms. Except as otherwise defined herein, all capitalized
terms used in this Agreement shall have the same meaning as in the Plan. The
terms “Change of Control,” “Disability” and “Fair Market Value” shall have the
same meaning as set forth in the Stockholders Agreement as of the date hereof
and without regard to any subsequent amendment thereof. The following terms
shall have the following meanings:

 

  (a) “Adjustment Event” means (i) a cash distribution with respect to Shares
paid to all or substantially all holders of Shares, other than cash dividends in
respect of Shares declared by the Board as part of a regular dividend payment
practice or stated cash dividend policy of the Company following an IPO, or
(ii) a substantially pro rata redemption or substantially pro rata repurchase
(in each case, as applicable, by the Company, Lowerco or any of their
subsidiaries) of all or part of any class of Shares;

 

  (b) “Business” means any one of the following business segments: Financial
Systems, Availability Services, Higher Education Systems and Public Sector
Systems;

 

  (c) “Closing” means August 11, 2005;

 

  (d) “Date of Termination” means the date that the termination of Optionee’s
Employment with Employer is effective on account of Optionee’s death, Optionee’s
Disability, termination by Employer for Cause or without Cause, or by Optionee,
as the case may be; and “Year of Termination” means the fiscal year for the
applicable performance period during which Optionee’s Date of Termination
occurs;

 

  (e) “Disability” means the Optionee is physically incapable, for a period of
at least six months, of performing his duties and responsibilities as an
employee of the Employer as determined by the Board in good faith;

 

  (f) “Employer” means the Company or, as the case may be, its Affiliate with
whom the Optionee has entered into an Employment relationship;

 

  (g) “Family Member” means, with respect to Optionee, any child, stepchild,
grandchild, parent, stepparent, grandparent, spouse, former spouse, sibling,
niece, nephew, mother-in-law, father-in-law, son-in-law, daughter-in-law,
brother-in-law, or sister-in-law, including adoptive relationships, any person
sharing the Optionee’s household (other than a tenant or employee), a trust in
which one or more of these persons have more than fifty percent of the
beneficial interest, a foundation in which one or more of these persons (or
Optionee) control the management of assets, or any other entity in which one or
more of these persons (or Optionee) own more than fifty percent of the voting
interests;

 

  (h) “Investors” means investment funds advised by Silver Lake Partners, Bain
Capital, The Blackstone Group, Goldman, Sachs & Co., Kohlberg Kravis Roberts,
Providence Equity Partners and Texas Pacific Group that own capital stock of the
Company;

 

- 2 -



--------------------------------------------------------------------------------

  (i) “Restrictive Covenant” means any of the restrictive covenants set forth in
Exhibit A, which is incorporated herein by reference;

 

  (j) “Retained Business” means a Business that is not being sold in a Sale of a
Business;

 

  (k) “Sale of a Business” means the sale, exchange or other disposition or
transfer of all or substantially all of the business or assets of one of the
Businesses to a purchaser that is unrelated to the Company or any of the
Investors, provided that a Sale of a Business shall not also constitute a Change
of Control;

 

  (l) “Sold Business” means a Business that is being sold in a Sale of a
Business; and

 

  (m) “Unit” means an undivided interest in 1.3 Class A shares, 0.1444 Class L
shares and 0.05 Lowerco Preferred shares, determined at the date of grant, as it
may be adjusted as provided herein.

 

As used herein with respect to the Option, the term “vest” means to become
exercisable in whole or in specified part.

 

3. Vesting of Option. The Option shall vest in accordance with Schedule A;
provided, however, that:

 

  (a) upon a Sale of a Business where the Optionee is employed by the Sold
Business and is not offered employment with a Retained Business on substantially
similar terms and conditions, or upon the Optionee’s Employment being terminated
involuntarily within six months following a Change of Control other than for
Cause, the Option shall become fully vested;

 

  (b) if the Optionee’s Employment terminates without or prior to a Change of
Control as a result of (i) termination of the Optionee by Employer without
Cause, (ii) resignation by the Optionee or (iii) the Optionee’s Disability or
death, then the Option shall immediately stop vesting; and

 

  (c) if the Optionee’s Employment terminates as a result of termination by
Employer for Cause, then the Option will be immediately forfeited by the
Optionee and terminate as of the Date of Termination.

 

4. Exercise of Option.

 

  (a)

In General. The latest date on which this Option may be exercised is August 11,
2015, (the “Final Exercise Date”). Each election to exercise this Option shall
be subject to the terms and conditions of the Plan and shall be in writing,
signed by the Optionee or by his or her executor, administrator, or permitted
transferee (subject to any restrictions provided

 

- 3 -



--------------------------------------------------------------------------------

 

under the Plan and the Stockholders Agreement), made pursuant to and in
accordance with the terms and conditions set forth in the Plan and received by
the Companies at their principal offices, accompanied by payment in full as
provided in the Plan. The Optionee shall not exercise this Option as to Shares
of a single class but must exercise this Option as to Units. The purchase price
may be paid by delivery of cash or check acceptable to the Administrator or, in
case of an exercise on the Final Exercise Date, or after a Sale of a Business
where the Optionee is employed by a Sold Business and is not offered employment
with a Retained Business on substantially similar terms and conditions or a
termination of Employment without Cause or as a result of the Optionee’s
Disability or death, if and to the extent permitted by the Code (including
Section 409A thereof) and if such exercise would not adversely affect any of the
Companies’ results of operations under Generally Accepted Accounting Principles,
by means of withholding of Units subject to the Option with an aggregate Fair
Market Value equal to (i) the aggregate exercise price and (ii) if commercially
reasonable for the Company or Lowerco, as the case may be, to so permit (taking
into account its cash position in light of any contractual or legal
restrictions) minimum statutory withholding taxes with respect to such exercise,
or by such other method provided under the Plan and explicitly approved by the
Administrator. In the event that this Option is exercised by a person other than
the Optionee, the Companies will be under no obligation to deliver Shares
hereunder unless and until it is satisfied as to the authority of the Option
Holder to exercise this Option.

 

  (b) Time To Exercise. The Option must be exercised no later than the Final
Exercise date, and if not exercised by such date, will thereupon terminate. The
Option must also be exercised by the termination of the Optionee’s Employment
and, if not exercised by such date, will thereupon terminate, provided that,
upon termination of the Optionee’s Employment (i) by Employer without Cause,
(ii) by resignation by the Optionee, or (iii) as a result of a Disability or
death, the Option will remain exercisable until the earlier of the 90th day
after the Date of Termination (or the one-year anniversary thereof in the case
of a termination resulting from Disability or death) or the Final Exercise Date,
and will thereupon terminate.

 

5. Certain Calls and Puts. The Options granted hereunder and the related Shares
are subject to the call and put rights contained in Section 6 of the
Stockholders Agreement, except that such put rights shall be granted only if and
to the extent permitted by the Code (including Section 409A thereof); provided,
however, that the call rights contained in Section 6 of the Stockholders
Agreement shall not apply in the event of a termination resulting from
Disability or death.

 

6. Share Restrictions, etc. Except as expressly provided herein, the Optionee’s
rights hereunder and with respect to Shares received upon exercise are subject
to the restrictions and other provisions contained in the Stockholders
Agreement.

 

- 4 -



--------------------------------------------------------------------------------

7. Distributions, Redemptions, etc. On the occurrence of an Adjustment Event,
the per-Unit exercise price of this Option, whether vested or unvested, shall be
reduced by an amount equal to the product of (a) the per-share amount paid in
connection with the Adjustment Event and (b) the number of shares of the class
of stock affected by the Adjustment Event that were included in each Unit
immediately prior to the Adjustment Event; provided, however, that any such
reduction shall be limited to that portion of such amount which would not cause
the per-Unit exercise price of the Option to be reduced below 25% of the fair
market value, as of the date the Option was granted, of the Shares that are
included in each Unit immediately following the Adjustment Event. In the case of
a redemption or repurchase, the number of Shares of the class of stock redeemed
or repurchased that are subject to the Option will be automatically reduced by
an amount proportionate to the percentage reduction in outstanding shares of the
affected class resulting from the redemption or repurchase. Optionee shall be
entitled to receive any information reasonably requested regarding the
composition of a Unit and the allocation of the Option’s exercise price among
the Shares included in a Unit, as adjusted in accordance with this Section 7.

 

8. Forfeiture. Upon exercise, payment or delivery pursuant to this Option,
Optionee shall certify on a form acceptable to the Committee that Optionee is in
compliance with the Restrictive Covenants and all other agreements between
Optionee and the Company. If the Company determines that Optionee is not in
compliance with one or more of the Restrictive Covenants, and such
non-compliance has not been authorized in advance in a specific written waiver
from the Company, the Committee may cancel any unexercised portion. The Company
shall also have the following (and only the following) additional remedies:

 

  (a) During the six months after any exercise, payment or delivery of shares
pursuant to this Option, such exercise, payment or delivery may be rescinded at
the Company’s Option if Optionee fails to comply in any material respect with
the terms of the Restrictive Covenants or of any other agreement with the
Company or if Optionee breaches any duty to the Company. The Company shall
notify Optionee in writing of any such rescission within one year after such
exercise, payment or delivery. Within ten days after receiving such a notice
from the Company, Optionee shall remit or deliver to the Company (i) the amount
of any gain realized upon the sale of any Shares acquired upon the exercise of
this Option, (ii) any consideration received upon the exchange of any Shares
acquired upon the exercise of this Option (or the extent that such consideration
was not received in the form of cash, the cash equivalent thereof valued of the
time of the exchange) and (ii) the number of Shares received in connection with
the rescinded exercise.

 

  (b)

The Company shall have the right to offset, against any Shares and any cash
amounts due to Optionee under or by reason of Optionee’s holding this Option,
any amounts to which the Company is entitled as a result of Optionee’s violation
of the terms of the Restrictive Covenants or of any other agreement with the
Company or Optionee’s breach of any duty to

 

- 5 -



--------------------------------------------------------------------------------

 

the Company. Accordingly, Optionee acknowledges that (i) the Company may delay
exercise of this Option or withhold delivery of Shares, (ii) the Company may
place the proceeds of any sale or other disposition of Shares in an escrow
account of the Company’s choosing pending resolution of any dispute with the
Company, and (iii) the Company has no liability for any attendant market risk
caused by any such delay, withholding, or escrow.

 

Optionee acknowledges and agrees that the calculation of damages from a breach
of any of the Restrictive Covenants or of any other agreement with the Company
or of any duty to the Company would be difficult to calculate accurately and
that the right to offset or other remedy provided for herein is reasonable and
not a penalty. Optionee further agrees not to challenge the reasonableness of
such provisions even where the Company rescinds, delays, withholds or escrows
Shares or proceeds or uses those Shares or proceeds as a setoff.

 

9. Legends, etc. Shares issued upon exercise shall bear such legends as may be
required or provided for under the terms of the Stockholders Agreement.

 

10. Transfer of Option. This Option may only be transferred by the laws of
descent and distribution, to a legal representative in the event of the
Optionee’s incapacity, or to a Family Member with the consent of the
Compensation Committee of the Board, such consent not to be unreasonably
withheld.

 

11. Withholding. The exercise of the Option will give rise to “wages” subject to
withholding. The Optionee expressly acknowledges and agrees that the Optionee’s
rights hereunder, including the right to be issued Shares upon exercise, are
subject to the Optionee promptly paying to the Companies in cash (or by such
other means as may be acceptable to the Administrator in its discretion) all
taxes required to be withheld. The Optionee also authorizes the Companies and
their subsidiaries to withhold such amount from any amounts otherwise owed to
the Optionee and the Companies may so withhold as provided in Section 4(a)
above.

 

12. Effect on Employment. Neither the grant of this Option, nor the issuance of
Shares upon exercise of this Option, shall give the Optionee any right to be
retained in the employ of the Company, Lowerco or any of their Affiliates,
affect the right of the Company, Lowerco or any of their Affiliates to discharge
or discipline such Optionee at any time, or affect any right of such Optionee to
terminate his or her Employment at any time. Optionee, in accepting this Option,
represents and acknowledges that Optionee’s participation in the Plan is
voluntary; that participation in the Plan is discretionary and does not form any
part of Optionee’s contract of employment, if any, with the Company or any of
its subsidiaries; and that Optionee has not been induced to participate in the
Plan by any expectation of employment or continued employment with the Company
or any of its subsidiaries. Optionee furthermore understands and acknowledges
that the grant of this Stock Option is discretionary and a one-time occurrence,
does not constitute any portion of Optionee’s regular remuneration and is not
intended to be taken into

 

- 6 -



--------------------------------------------------------------------------------

account in calculating service-related benefits, and bears no guarantee or
implication that any additional grant will be made in the future.

 

13. Personal Data. Optionee understands and acknowledges that in order to
perform its obligations under the Plan, the Company and its subsidiaries may
process personal data and/or sensitive personal data relating to Optionee. Such
data includes but is not limited to the information provided in this Agreement
and any changes thereto, other appropriate personal and financial data relating
to Optionee, and information about Optionee’s participation in the Plan and the
Shares acquired from time to time pursuant to the Plan. Optionee, in accepting
this Option, gives his or her explicit and voluntary consent to the Company and
its subsidiaries to process any such personal data and/or sensitive personal
data. Optionee also hereby gives his or her explicit and voluntary consent to
the Company and its subsidiaries to transfer any such personal data and/or
sensitive personal data outside the country in which Optionee works or is
employed. The legal persons for whom Optionee’s personal data are intended
include the Company and any of its subsidiaries, any outside plan administrator
or service provider selected by the Company or any of its subsidiaries from time
to time, and any other person that the Administrator may find in its
administration of the Plan to be appropriate. Optionee hereby acknowledges that
he or she has been informed of his or her right of access and correction to his
or her personal data by contacting his or her local human resources
representative. Optionee understands that the transfer of the information
described herein is important to the administration of the Plan and that failure
to consent to the transmission of such information may limit or prohibit his or
her participation in the Plan.

 

14. Governing Law. This Agreement and all claims arising out of or based upon
this Agreement or relating to the subject matter hereof shall be governed by and
construed in accordance with the domestic substantive laws of the State of
Delaware in the United States of America without giving effect to any choice or
conflict of laws provision or rule that would cause the application of the
domestic substantive laws of any other jurisdiction.

 

By acceptance of this Option, the undersigned agrees hereby to become a party
to, and be bound by the terms of, the Stockholders Agreement as a “Manager” as
defined therein.

 

[SIGNATURE PAGE FOLLOWS]

 

- 7 -



--------------------------------------------------------------------------------

Executed as of the          day of                             , 2005.

 

SunGard Capital Corp. and      

SUNGARD CAPITAL CORP.

SunGard Capital Corp. II      

SUNGARD CAPITAL CORP. II

           

By:

    Optionee                    

Name:

   



--------------------------------------------------------------------------------

 

Schedule A

Vesting Schedule

 

Option for 25% of the total number of Units is exercisable on or after
August 11, 2006 (“Initial Vesting Date”) ; and

 

Option for the remaining 75% of the total number of Units is exercisable in
equal monthly installments over the 48 months following the Initial Vesting Date
starting with the first monthly anniversary of the Initial Vesting Date.



--------------------------------------------------------------------------------

 

Exhibit A

Restrictive Covenants

 

1. Optionee will not render services for any organization or engage directly or
indirectly in any business which, in the judgment and sole determination of the
Chief Executive Officer of the Company or another senior officer designated by
the Committee, is or becomes competitive with the Company, or which organization
or business, or the rendering of services to such organization or business, is
or becomes otherwise prejudicial to or in conflict with the interests of the
Company. If Optionee’s employment or other service with the Company has
terminated, the judgment of the Chief Executive Officer or other designated
officer will be based on Optionee’s position and responsibilities while employed
by the Company, Optionee’s post-employment responsibilities and position with
the other organization or business, the extent of past, current and potential
competition or conflict between the Company and the other organization or
business, the effect on the Company’s customers, suppliers, employees and
competitors of Optionee’s assuming the post-employment position and such other
considerations as are deemed relevant given the applicable facts and
circumstances.

 

2. Optionee will not disclose to anyone outside the Company, or use other than
in the Company’s business, any confidential or proprietary information or
material relating to the business of the Company, acquired by Optionee either
during or after employment with the Company. Optionee understands that the
Company’s proprietary and confidential information includes, by way of example:
(a) the identity of customers and prospects, their specific requirements, and
the names, addresses and telephone numbers of individual contacts; (b) prices,
renewal dates and other detailed terms of customer and supplier contracts and
proposals; (c) pricing policies, information about costs, profits and sales,
methods of delivering software and services, marketing and sales strategies, and
software and service development strategies; (d) source code, object code,
specifications, user manuals, technical manuals and other documentation for
software products; (e) screen designs, report designs and other designs,
concepts and visual expressions for software products; (f) employment and
payroll records; (g) forecasts, budgets, acquisition models and other non-public
financial information; and (h) expansion plans, business or development plans,
management policies, information about possible acquisitions or divestitures,
potential new products, markets or market extensions, and other business and
acquisition strategies and policies.

 

3. Optionee will promptly communicate to the Company, in writing, all marketing
strategies, product ideas, software designs and concepts, software enhancement
and improvement ideas, and other ideas and inventions (collectively, “works and
ideas”) pertaining to the Company’s business, whether or not patentable or
copyrightable, that are made, written, developed, or conceived by Optionee,
alone or with others, at any time (during or after business hours) while
Optionee is employed by the Company or during the three months after Optionee’s
employment terminates. Optionee understands that all of those works and ideas
will be the Company’s exclusive property, and by accepting this Option Optionee
assigns and agrees to assign all Optionee’s right, title and interest in those
works and ideas to the Company. Optionee will sign all documents which the
Company deems necessary to confirm its ownership of those works



--------------------------------------------------------------------------------

and ideas, and Optionee will cooperate fully with the Company to allow the
Company to take full advantage of those works and ideas, including the securing
of patent and/or copyright protection and/or other similar rights in the United
States and in foreign countries.

 

4. Optionee will not solicit or contact at any time, directly or through others,
for the purpose or with the effect of competing or interfering with or harming
any part of the Company’s business: (a) any customer or acquisition target under
contract with the Company at any time during the last two years of Optionee’s
employment with the Company; (b) any prospective customer or acquisition target
that received or requested a proposal, offer or letter of intent from the
Company at any time during the last two years of Optionee’s employment with the
Company; (c) any affiliate of any such customer or prospect; (d) any of the
individual contacts established by the Company or Optionee or others at the
Company during the period of Optionee’s employment with the Company; or (e) any
individual who is an employee or independent contractor of the Company at the
time of the solicitation or contact or who has been an employee or independent
contractor within three months before such solicitation or contact.